The next item is the joint debate on the Commission statement on the use of passenger personal data
and
- the report by Sophia in 't Veld on behalf of the Committee on Civil Liberties, Justice and Home Affairs concerning the proposal for a European Parliament recommendation to the Council in respect of the negotiations for an agreement with the United States of America on the use of Passenger Name Record (PNR) data to prevent and combat terrorism and transnational crime, including organised crime (2006/2193(INI)) (A6-0252/2006).
. Mr President, as you know, the European Court has stated that the Council and the Commission decision on the transfer of PNR data to the United States Bureau of Customs and Border Protection serves the purpose of protection of public security and concerns public activities in the area of criminal law. Therefore, these activities are excluded from the scope of the European Data Protection Directive and Article 95 of the European Treaty, even when the data being processed was originally for the supply of commercial services.
The situation in general concerning legal bases underlines the need for a single system of legal bases for justice, liberty and security issues. This is what I call the ‘Communitarisation’ of the so-called Third Pillar; therefore, I called upon the Council of Ministers for Justice and Home Affairs to ensure a clear legal framework for justice, freedom and security by favouring the use of the so-called clause, Article 42. I know that the European Parliament shares the Commission’s point of view on this very important matter, which I will raise again during the informal Council in Tampere in a few days’ time.
I believe that this new agreement under negotiation with the United States should have the same content and include the same level of safeguards regarding legal certainty for air carriers, respect for human rights, notably the right to privacy, and the purposes for which the PNR data may be used. In addition, it could integrate the current undertakings, as requested in the draft recommendation attached to the annulled Commission decision, and which the United States currently implements.
As you know, these undertakings provide for rules and procedures, which effectively restrict the use of PNR data by the United States authorities. In order not to endanger public security, all efforts should be made to ensure that this agreement replaces the current one at the time when it expires, by 30 September at the latest. The Commission is doing its utmost to start negotiations with the United States as soon as possible. In accordance with the procedure laid down in Article 24 of the EU Treaty, negotiations are led by the Council Presidency, assisted by the Commission. The negotiations should start tomorrow in Brussels. A draft text has been transmitted to the United States authorities by the Presidency, which, as I said, is leading the negotiations.
I am aware of your request to the Presidency to make the text of the draft agreement available to you. I am personally in favour and I can assure you that for its part the Commission intends to fulfil its obligations under the Framework Agreement between our two institutions and therefore I will keep Parliament informed throughout the negotiations. It is indeed my intention to report to Parliament regularly on this issue and, as you probably know, I shall be participating in a meeting of the LIBE Committee next week, on 12 September.
Finally, I want to recall that, should no new agreement be in place on 1 October, air carriers flying from Europe to the United States risk legal complaints from citizens based on divergent national legislation on the transfer of PNR data to the United States. For that reason, it is extremely important to ensure legal certainty through an agreement concluded at European level as of 1 October, whilst continuing to ensure a high level of security and at the same time privacy protection for our citizens.
. Mr President, today we are discussing the PNR Agreement with the United States. However, we are all fully aware of the fact that this issue can only be debated in a wider context, particularly in the light of the information received last night to the effect that President Bush has finally admitted that secret CIA detention camps actually exist. We should look at this issue in the wider context of the methods used to combat terrorism – the methods that we in Europe want to use in the fight against terrorism and the methods that are used by our friend and ally, the United States.
The case of the CIA detention camps and rendition flights and the case of the PNR Agreement demonstrate very clearly the urgent need for Europe to speak with a single voice. We urgently need a single European policy in this area. I welcome what Commissioner Frattini has said, because in my view a common EU policy is not one designed by a handful of ministers that meet behind closed doors, in informal meetings. An EU policy is one made following a proper democratic procedure that involves Parliamentary scrutiny, i.e. in codecision with Parliament. You therefore have my wholehearted support for the proposal on the bridging clause. I hope that the governments too will now realise how urgent that is.
With regard to the PNR issue itself, we should distinguish three phases. One is the short-term renegotiation of the current agreement, which is very urgent and needs to be concluded by the end of the month. I have heard rumours which seem to indicate that the US is in no great hurry to conclude the Agreement and might actually ultimately prefer bilateral agreements. It is therefore very important that all European countries and the EU institutions close ranks and adopt a united stance.
I very much welcome the much more forthcoming attitude adopted by the Council and Commission this week. That is the best way forward. Were there to be no agreement it would be absolutely catastrophic for the European Union and for the protection of our citizens’ personal data.
With regard to this agreement, we all seem to agree that the substance of the agreement should preferably be left untouched. We would have preferred to improve the agreement, but the US would like to move in another direction. I therefore feel that the best we can achieve at the moment is to have the same agreement but on a new legal basis.
During the negotiations, however, you should insist that the undertakings made in the current agreement be implemented without delay, because assessments have shown that even if there is an agreement it is not being fully and correctly implemented. I would notably point to: the switch from the ‘pull’ to the ‘push’ system, which is long overdue; information to passengers, which is key but which is apparently still not happening; and purpose limitation – which is a more difficult issue, but an absolutely crucial one. I hope you can see to it that the undertakings are integrated into the agreement rather than being a sort of appendix that is not legally binding.
With regard to the medium and long term – i.e. the post-2007 review – we very much hope that by then the clause will have been adopted, that Parliament will have secured codecision and that everything will be dealt with as part of a proper democratic procedure. At that point, Parliament will insist on proportionality, which is to say that there should be data-sharing, because we all want a safer world and to fight the scourge of terrorism, but that this should be proportional. We should not share more data than is strictly needed to achieve our purpose. It goes without saying that there should be adequate protection of personal data and procedural safeguards. That is quite clear.
One of the proposals in the report, which fortunately received the support of the Committee on Civil Liberties, Justice and Home Affairs, is that we start a parliamentary transatlantic dialogue. I feel that this rift with the US needs to be healed. We must fight terrorism together. It cannot be that while we call the Americans ‘cowboys’ they call us ‘cowards’, and we are deeply divided.
At the same time, there are proposals circulating on a European PNR policy. I am rather unhappy that we only learned about this through the media. We have heard that this idea was presented at an informal meeting in London a couple of weeks ago. That is not the way forward. If there is to be such a policy then we would prefer that it were presented here in Parliament.
Finally, I should like to make a very urgent appeal to the Council to adopt proper arrangements for data protection under the Third Pillar, along the lines set out by our rapporteur, Mrs Roure.
. – Mr President, Mr Frattini, ladies and gentlemen, we are four-square behind the objective of preventing and combating terrorism, given that this threat has already been visited on some of our Member States and hangs over all of us at all times. We want to cooperate with other countries in the fight against terrorism, not least the United States of America.
One of our citizens’ greatest concerns at the moment is their security and the more united the Union is in this regard the more effective the response will be. It is therefore preferable to have one agreement between the Union and the United States of America than 25 bilateral agreements. This will put the Union in a stronger position as regards not only the prevention of, and fight against, terrorism, but also the protection of fundamental rights.
We must ensure that there is no legal vacuum at European level after 1 October 2006 as regards the transfer of passenger data. Mr Frattini took the right option, in light of the decision taken by the Court of Justice, to condemn the existing agreement, and at the same time to open negotiations on a new agreement with the United States. The Group of the European People’s Party (Christian Democrats) and European Democrats has lent its firm backing to the Commission’s request to the Council to grant it a mandate to reopen negotiations. We know that this is a short-term agreement to fill in the gap between the obsolete agreement and a new long-term agreement, which is something that can and must be considered at the earliest opportunity.
As regards the future negotiations. I should like to underline the example of the agreements with Australia and Canada, which we find acceptable in terms of proportionality, which sets appropriate limits as regards scope, time, and amount of data, and which is subject to monitoring by a judicial authority.
I therefore support the idea of starting dialogue before the year is out between the EU and the USA, Canada and Australia with a view to jointly preparing the 2007 review and to setting up a global standard for forwarding passenger name records.
I should also like to welcome the desire expressed by Mr Frattini to maintain close cooperation with Parliament. I hope that this desire is translated into practical action and is not restricted to rhetoric, and that the Council follows suit.
. – Mr President, on behalf of my group, I should, of course, like to begin by giving my full support to the report by my fellow Member, Mrs in't Veld.
We want a two-stage strategy: the conclusion of an interim agreement by 30 September, in order to guarantee continuity and not to cause any inconvenience to Europeans who travel to the United States, and the negotiation of a new, better-founded agreement, during the review, which is initially planned for 2007. Two stages are therefore required.
However, the agreement to be concluded before the end of the month must not be hastily negotiated. Mr Frattini is proposing that we keep the same text and just change the legal basis, as denounced by the Court. We can accept that, but only on two conditions. Firstly, the European Parliament must be fully informed of the debates under way with the Americans and must provide a political input. What is more, the national parliaments must also be kept informed. Secondly, we must be certain that all of the undertakings will actually be complied with and implemented by the US authorities. I am specifically referring to the possibility of shifting from the PULL system to the PUSH system, as provided for in Undertaking 13, and of establishing judicial review procedures in the event of misuse, as provided for in the agreements concluded with Australia and Canada. In the longer term, the new 2007 agreement must offer European nationals the same level of protection of their private lives as that guaranteed in Europe, and that is indeed a minimum requirement.
Finally, during the informal meeting in London, Mr Frattini made several practical proposals concerning a European PNR and a biometric positive profiling system, to be used on a voluntary basis. I should like to know what exactly is the status of this meeting, in which important proposals were discussed without Parliament’s having been informed of them. As regards a possible European PNR, it is quite clear that we will be unable to accept any proposals that allow Community legislation and national laws on the protection of Europeans’ personal data to be circumvented. Nor will we be able to accept a procedure that bypasses the role and the democratic function of the national parliaments in this sector. Furthermore, I would point out that the Commission proposals on these issues cannot be accepted without the framework decision on the protection of data under the third pillar being adopted. My fellow Member, Mrs in't Veld, pointed this out, and this is an aspect that we will not lose sight of.
. Mr President, it is not clear that there is any current use for PNR data in the US for the purposes for which the original agreement was signed – i.e. by the Customs and Border Protection Service – because CAPS II and the Secure Flight programme are dead.
In his article ten days ago, the US Secretary of Homeland Security Michael Chertoff complained of being handcuffed and prevented from using all available resources. He wants to analyse PNR records in conjunction with current intelligence, to identify high-risk travellers who are ‘unnamed threats’, and to share the information routinely with other homeland security sections, such as immigration, as well as the FBI and, indeed, ‘our allies in London’. So we do not need a European PNR system: we will get it by the back door.
The Chertoff vision is of data-mining and profiling on the basis of past and assumed future behaviour and stereotypes of potential terrorists. This takes us well beyond the simple checking of people against watch lists, for which APIS data – i.e. name, date of birth, nationality and passport number – is quite sufficient. We have not begun to tackle the risks of this, so we need a very good explanation of what PNR data is being used for in the United States and what profiling techniques are being used. We need strict and legally-binding purpose- and access-limitation provisions.
Similar concerns arise in the context of the EU plans for European PNR and so-called ‘positive profiling’. Under the 2004 EU APIS Directive, governments gave themselves the power to use the personal data for law-enforcement purposes ‘in accordance with their national law and subject to the data protection provisions under Directive 95/46/EC’. Surely the Court judgment on the US PNR agreement has shown that Directive 95/46/EC cannot be the legal basis for data used for security purposes? Therefore we need the third-pillar measure. Has the Commission thought about this?
I agree with Commissioner Frattini and Mrs in ‘t Veld on the need for a coherent EU policy. If you look at this PNR topic, the SWIFT scandal or CIA rendition, you see a pattern of a disunited Europe: Member States running round like headless chickens, subject to divide and rule by the United States. We are not even a reliable partner: we are not even ratifying the agreements like Europol protocols, which would allow cooperation with the FBI. We are ineffective, dysfunctional and we are letting our citizens down. We must stop this incoherence and achieve a clear and assertive EU competence, but that policy must be determined to safeguard our privacy. Can we trust the Commission on that?
. – Mr President, Commissioner, ladies and gentlemen, I believe that the vast majority of us in this House are not opposed to the strengthening of security where that is necessary, nor are they hostile to the United States or to reasonable cooperation with them in those areas in which we and they have cooperated in the past and will need to do so in the future too.
The attacks on major European cities teach us – as they have done before – that the European Union and the United States need to collaborate, not least in security matters, but – and I am sure that this is the fundamental criticism that most in this House would make – what is required of the agreement on the forwarding of passengers’ personal details as part of the war on terror is that it should be rational and coherent. What has been put before this House can certainly not be described in those terms.
Members from various groups have already spoken to address the fundamental problems that there are with it, the first of which is the use to which the data is to be put, and second the legal basis by reference to which the data is to be forwarded. My group is not alone in having fundamental doubts about both of these. The data should be used solely for the purpose of combating terrorism, and not with any other ends in view, and, in the final analysis, it is highly problematic in legal terms that citizens of the European Union should not be on an equal footing with citizens of the United States; it is not acceptable that our citizens should enjoy fewer rights than do their American counterparts.
What is needed is an even-handed and consistent agreement that guarantees the protection of data and deliberately restricts its use to the combating of terror and terrorism. Political ends must not be treated as superior to fundamental rights. That which underpins the rights enjoyed by all the citizens of this European Union of ours is something inalienable, and it is with grave concern that we see them being slowly eroded.
Mr President, ladies and gentlemen, talks are beginning tomorrow and the paradoxical thing is that we are not even aware of the basis for them. The European Parliament is excluded from these talks about a problem that involves all of Europe’s citizens. This is the first paradox in the affair. My group strongly endorses what Mrs in’t Veld is proposing, particularly the need to change to a ‘push’ system for an agreement in the short term, and the need to avoid the direct transfer of data to the judicial authorities for an agreement in the medium term.
I understand the need to use the agreement rejected by the Court as a basis, partly because the United States is demanding even more from Europe. We need, however, to consider the absurdity of certain proposals contained in the agreement rejected by the Court. I am thinking of the 34 data items that have to be transferred to the United States, when we know perfectly well that most of these items are useless: the US authorities themselves say that they have only been using seven or eight of them. Then we ought also to consider the need to establish real, legally binding protection for passenger data, because it is a duty of the institutions to safeguard European citizens’ personal data.
Systematically keeping a check on people in the name of the fight against terrorism is an authoritarian distortion of the rule of law and, paradoxically, by doing so we are helping to achieve precisely what the terrorists want. Systematically keeping a check on people is an outcome of the same authoritarian attitude as the CIA’s secret prisons, which President Bush at last decided to announce to the world yesterday rather than continue to hide the evidence. Let us hope that the countries of Europe will also stop trying to outdo the US. We must avoid taking the same stance on this subject and being more extremist than the US in keeping a check on people in the name of this phoney war on terrorism.
. Mr President, this report states that the EU-US agreement in this sphere is going to become ‘the standard, both for European legislation and globally’. Well, what a reference standard to have! It is already an embarrassment. The European Court of Justice has annulled the original agreement, and yet the replacement agreement only differs in its legal basis.
This Parliament challenged the original agreement between the US and the EU because it believed that the legal basis was wrong and disagreed with the substance. However, despite this Parliament appearing to win the case in the European Court of Justice, nothing substantial has changed. The legal basis will be altered, but since the European Court of Justice did not comment on the substance, in real terms nothing has changed except, of course, the fact that the European Court of Justice will not have competence over the new agreement.
It is clear that the Council is going to continue with this agreement in its original form, just changing the legal basis but still ignoring Parliament in the process. So why is this Parliament again indulging in pointless activity by writing, debating and voting on this report? It will be ignored by the Council.
In-fighting within the European institutions brought about the premature termination of the original agreement. This whole process illustrates the chaotic nature of the European Union. This indicates clearly once again why the United Kingdom would be so much better served by organising such international agreements and arrangements on a bilateral basis.
Mr President, it is of course touching, and also right and proper that there should be – as this debate makes evident – concerns about Europeans’ civil liberties, and so I want to avail myself of this forum in order to say that I do not see much defence of fundamental civil liberties when, for example, in my home country of Belgium, the state’s security services blatantly bug the telephones of democratically elected members of parliament belonging to my party, which is what they did recently with the telephone of Filip De Winter, who heads our group in the Flemish parliament.
It is lamentable that, when the civil liberties and the privacy of elected parliamentarians, no less, in Brussels, in the heart of the European Union, are violated, I hear nothing said by those Members of this House who are jumping at the chance to rap the knuckles of the ‘Great Satan’ in Washington, so let us not act like wronged maidens.
Yes, of course, the rights of Europeans and of travellers must be safeguarded as far as is possible, but those who, in the aftermath of this summer’s foiled terrorist outrages, still doubt the usefulness of much tighter monitoring in international air travel are, in fact, being almost criminally naive. Regrettably, that is the price that has to be paid for greater security and for greater freedom.
– Mr President, Mr Vice-President, ladies and gentlemen, now that we have this ruling from the ECJ, our first priority is to avoid the vacuum that results from the absence of a treaty, for the consequences of this would be negative not only for the airlines but also for their passengers, in that it might even result in planes being banned from landing, and will, in any case, mean longer waiting times for passengers flying to the USA, since they will now have to supply the information at the airport.
It is for that reason that we support – and I personally do – Commissioner Frattini's intervention in these negotiations, which should involve an amended legal basis in accordance with the ECJ’s ruling, but with the substance of the former agreement, covering precisely those things we proposed then and those that have been added.
For the benefit of all those who have not read the agreement, let me say that it includes the reduction of the data units to 34, the restriction on the use to which they are put, the requirement that passengers be informed, the requirement that the data be forwarded to only one department, namely the Department of Homeland Security, the right of review, and also the right to lodge complaints and appeals, not to mention the requirement that the European Union be notified where terrorist involvement is suspected – in short, it brings us greater security, and that, above all, is something we should make use of.
That, I think, is why it is now necessary that Commissioner Frattini be supported, be encouraged to embark on these negotiations, in which he should of course seek a resolution of those matters where our demands have not yet been completely met – that much is clear, but what is fundamental is that we must not end up without any treaty: fundamental, that is, in the interests of our citizens’ security, of those who travel by air, and of the airlines.
– Mr President, the issue of the transfer of the personal data of European citizens via the PNR is an issue which, as is only natural, has greatly preoccupied Parliament. Taking account of the seriousness with which the questions of anti-terrorism and fundamental rights must be addressed, can anyone tell us exactly what this informal meeting was of certain ministers of the Member States in London in the middle of the summer, which was even attended by the European Commission, a meeting during which, it would appear, serious new anti-terrorism measures were proposed? With what jurisdiction was it held? Who convened this meeting? Who authorised the eager participants to then issue a press release, 'allegedly' with the new European measures needed?
Secondly, as regards the PNR agreement itself, please tell us what it contains, Mr Vice-President, as you expressly promised. Are there any material changes and, more importantly, will the USA's voluntary commitments become binding? You said here, ‘they could become binding’, you did not say, ‘they will become binding’.
The United States have given the acute impression over the last few days that they preclude negotiation, that they are threatening not to sign a bilateral agreement and, instead, to conclude even worse bilateral agreements on the PNR with the Member States. In other words, they are blackmailing us. Why do you tolerate this blackmail from a country which admitted a short while ago that it had secret prisons all over the world, in infringement of every concept of international law?
Finally, could you please tell us, Mr Vice-President, the story of the European PNR which, it would appear, you discussed in London? What does it mean? Why is it necessary? Why is it proportionate? Will it be an effective measure when the United States, even today, refuses to tell us if use of the PNR with America was necessary or effective? How would it have prevented the British or Danish citizens now being accused of being presumptive bombers? How would it have prevented September 11 or the attacks in London or Madrid?
The European Parliament therefore needs information immediately. No one here denies that an anti-terrorist policy and cooperation are needed. But the law is clear: in a democracy, measures must be necessary, effective and proportionate. The national parliaments and the European Parliament must have their say.
Mr President, I believe that the Council – which is not present, even though the Vice-President is here to represent the Commission – will eventually be aware that this House, all of whose groups have joined together to speak with one voice, certainly does – albeit to varying degrees – see the need for negotiations between us and the United States, as equals, on arrangements relating to data protection, and indeed demands that such negotiations should take place. That should give the other institutions something to think about.
The ruling by the European Court of Justice has not got us much further. While it does tell us that we chose the wrong legal basis, it does not tell us how we could have made a better job of it, although that, indeed, is not what the Court is there to do; it is for us to take care how we go about doing things.
I would like to say something about the things we need to do in order to put this into practice. I think we are going to end up in a whole load of difficulties if we carry on as we are doing. For a start, and quite apart from the fact that we would rather do this at the European level, rather than having the nation states doing it each off their own bat, I would like to express my doubt as to whether we really do have the legal power to do it. I have to say, quite honestly, that I am not sure about this. Even if we do, the question arises of whether we can do it within the time allowed for implementation.
If we in fact do opt for either the third pillar or a combination of second and third pillar as a means of moving this process on, we will meet with problems of implementation, in most Member States at any rate. We will have problems with their constitutions; I can say that in the case of Germany, and I am sure that most of the Member States will find further obstacles in terms of their constitutional law when it comes to implementing this agreement, and so it is in the individual Member States that the necessary conditions must be put in place first of all.
There will also be problems relating to the laws on the protection of data, since the European Union – with the exception of the first pillar – has no really effective means of data protection, which means that it is the Member States who will have to prepare the ground where data protection and the legislative process are concerned.
What I fear, then, is that the entry into force will be delayed for a bit by quite a few cases brought either before the European Court of Human Rights or the ECJ itself – provided that that is a legal possibility, which will depend on the legal position – or before the national constitutional courts, and so we should, leaving considerations of substance to one side for the moment, apply the greatest of care when dealing with the formal aspects in order to save ourselves further embarrassment of the kind that we cannot afford on the international stage, and certainly not in relation to this issue.
By way of conclusion, one has to consider the economic damage that would ensue if the United States were to threaten to prevent our airlines from landing there if we did not sign this agreement, and I would also like to ask why nobody within the European Union has ventured to remind our trans-Atlantic partners of this.
Mr President, Mr Vice-President, it needs to be said loud and clear that this House was right to appeal against the agreement on the personal data of flight passengers; the European Court of Justice has already ruled that the legal basis on which it reposed was false, and it is only regrettable that it has not therefore had anything to say about its substance. I might add that I think that the directive on data retention might well end up suffering the same fate.
What is meant – or required – to happen now, following the judges’ ruling, is the conclusion, in a very short space of time, of a new agreement absolving all twenty-five Member States of the need to conclude bilateral agreements with the USA on an individual basis, which would certainly not be in the interests of a high – and above all else uniform – level of protection for the European public.
It will not, of course, be possible, in so short a time, to hammer out a whole new agreement, but there are things that have to be done if we are to have, as intended, a short-term agreement for one year. I believe, then, that the EU must make it its priority to insist on the USA at last doing what it has repeatedly undertaken to do and allow its engagements to be incorporated into the body of the treaty.
After all, the practice adopted over the past two years has shown that the Americans do not take these engagements particularly seriously and, indeed, simply disregard them. That is particularly the case when it comes to the principle that data be used only for a specific purpose, and it is very much in the interests of European citizens that their personal data should not be allowed to be passed on indiscriminately as the American customs and immigration authorities think fit.
– Mr President, Mr Vice-President of the Commission, it is unfortunate that the European Court of Justice did not return a ruling on the merits of the question put to it by the European Parliament, thereby putting us in this complicated situation.
We are now being called upon to find a solution under pressure of time, because if no solution is found by 30 September, then more than 100 000 European passengers a week are in danger of being unable to travel to the United States.
I understand that recent events in London have heightened interest, in Member States, about data transfers. However, I should like to emphasise that our common objective, to safeguard public security, is self-evident. However, the method which we apply in order to achieve it will also define the product of our societies and will illustrate the level and maturity of our civilisation.
An effort must be made to ensure that the information which may be requested is limited to what is absolutely necessary, with sensitive personal data clearly excluded. However, in all cases, on such a serious issue, there must be close cooperation between the institutions, with the active – I repeat – participation of the European Parliament, especially the Committee on Civil Liberties, Justice and Home Affairs, at all levels of negotiation.
We accept Mr Frattini's position that he will keep us informed, although that is not enough. The European Parliament cannot be called on every time to back decisions which have already been taken. The European Parliament has an obligation to take an active part in all these sensitive issues.
With these comments, I think that we shall vote for the opinion expressed in my honourable friend's report.
Mr President, I fully endorse the approach of our rapporteur, Mrs in ‘t Veld. It is only normal that we, as Members of the European Parliament, seek the protection of our citizens’ rights as we fight against terrorism. These two things do not exclude each other; on the contrary, they are complementary. But I also endorse our other criticisms. Of course, we need full parliamentary involvement and a free, open and transparent debate. If we cannot even honour the principles of democracy when we decide on the fundamental rights of our citizens, then when can we?
But let us face it, even though all these things are, as we say in Holland, ‘completely open doors that do not need to be kicked in’, the PNR case is becoming a bit of a farce. It somehow seems incredibly difficult to solve the problems and make sure that the rights of our citizens are adequately protected. Why is this? Is it Mr Frattini’s fault? Is it due to the Council? After PNR, Swift, the CIA scandal and various other recent problems, I believe that it is highly unlikely that the current United States Government can be persuaded to be sensitive to our very simple and logical demands.
Maybe we, as a parliament, should change our tactics. Maybe we should take up the issue directly with the United States Congress – I have much more faith in our democratic counterparts on the other side of the pond. I hope for a joint session of the European Parliament and the United States Congress, as I am sure that American parliamentarians are more subject to reason than the Bush Government.
– Mr President, Mr Frattini, ladies and gentlemen, I am rather pessimistic about the outcome of this agreement. I support what has been said, particularly by the rapporteur, Mrs in ’t Veld, but the problem is that we – the European Union and the European Commission – have given up our negotiating power: that is why we should feel pessimistic.
We gave up our negotiating power four years ago, when for a year and a half passenger data were being transferred to the United States completely illegally. An agreement was reached, which later proved to be unlawful and in fact served merely to acknowledge the illegality and remedy just a tiny part of it. We should actually have enormous negotiating power, but it is a question of deciding whether, as Europe, we want our law to be observed on our own territory, which is a principle of the rule of law. On the strength of that, we can then negotiate with the United States. If, instead, we give in, the United States will clearly be in a position to say, ‘Well, if no agreement is reached within a month, we shall do as we like.’ The small detail is that, if we are determined, they cannot do as they like.
The reasoning of people who say, ‘What is at risk here is that US airlines will be prevented from flying’ is completely false from a legal point of view: our privacy laws do not protect according to an airline’s nationality, but according to the country where the personal data are gathered. Data gathered for commercial purposes cannot be systematically used for security purposes either in the United States or even in Europe, not even if we wanted our data to be used in that way.
Therefore, if we begin to enforce our law, we shall succeed in having the negotiating power to conclude an agreement with the United States. An agreement of this kind means that only data relevant to security should be transmitted, and not absolutely irrelevant data as happens today.
– Mr President, the debate on the protection of personal data reminds us every time of the theatre of the absurd. Why? The decision was cancelled by the European Court of Justice and the report and the Commission are basically proposing the same agreement, exactly the same as the cancelled agreement.
Secondly, the provision of details of the SWIFT transactions of millions of citizens is denounced while, at the same time, in plenary at the European Parliament, a report is being voted on which legalises this provision.
Thirdly, the existence of secret prisons is denounced by those who were members of the governments and signed agreements with the United States of America and who then come here to the European Parliament and protest.
Fourthly, the protection of personal data and democratic rights is discussed while, at the same time, Parliament is approving the setting up of a mammoth electronic database with biometric data known as the Schengen II system, and so forth.
To conclude, the more you talk about protecting individual rights and individual freedoms, the more the European Union massacres them. It is a mockery of the people. The so-called 'anti-terrorism campaign' has one objective: to terrorise the people and subjugate them, but we believe that it will not ultimately succeed in doing so.
Mr President, Commissioner, the fight against terrorism has been stepped up. After what has happened, this has of course been necessary, but we must engage successfully in that fight without undermining fundamental democratic ideas and values. It is important to have rigorous security procedures, but to overstep the line and forgo the balance between combating terrorism and respecting fundamental rights would benefit none of us in the long run.
Following the decision by the European Court of Justice in May to cancel the Passenger Name Record agreement, we are now to have a new agreement with the same content. Unfortunately, there will be no input from Parliament, meaning that citizens will be unable to influence issues concerning the way in which they are kept track of and their behaviour systematically monitored.
The freedoms of the individual should be protected better in the new agreement. Under the PUSH system, American authorities should, I would emphasise, make requests on a case-by-case basis. The legal protection afforded Europeans is inferior to that enjoyed by Americans. I would therefore call on Mr Frattini to make political innovation his goal in the necessary cross-border dialogue. Otherwise, we are unlikely ever to make any progress on this matter.
The EU and the United States are able to reduce the gap between their respective positions. This has already been shown by the discussion between the parliamentary groups – or interparliamentary dialogue - and by the discussion between our delegation for relations with the United States and the Americans’ corresponding delegation. This dialogue should progressively contribute to an increase in quality, including where content is concerned. It is important for Parliament to participate in this process.
In conclusion, I wish to congratulate Mrs in't Veld on her clear and unambiguous message. She has said what had to be said. I really do support her call to the Member States to stick together and not to conclude bilateral agreements. Europe must speak with one voice.
Mr President, it has been an interesting debate and I should just like perhaps to add a note of realism. We must remember that we are not talking about travel within the EU: we are talking about travel to the United States. We are talking about travel through US air space.
I believe an agreement is essential if we want to protect the fundamental rights of the EU. But if we are to have this agreement we have to be willing to negotiate, we have to move. We have to recognise that in the absence of any agreement, the Americans will do quite legally what they have done in other instances: they will say to every passenger travelling to the United States of America, ‘we wish you to sign a data waiver, i.e. that your data can be transferred to the United States’. Let me tell colleagues now that if that happens, any notion of EU-wide data protection is absolutely and fundamentally lost.
Furthermore, let me say that America is not the problem. An attack upon the United States, an attack in Germany, an attack in Denmark, an attack in Madrid, an attack in the United Kingdom, or attempted attacks, are attacks upon every single one of us because we have common values. The United States wants to make the world a safer place. We need to work with the United States to make that a reality. America is not the problem: terrorism and extremism are the problem. My colleague Mr Coelho cited some brilliant examples of negotiations and agreements currently in place. We should look at those agreements, we should emulate them and we should give our citizens their fundamental rights and their fundamental freedoms.
– Mr President, Commissioner, the issue of the onward transmission of flight passengers’ personal details is one of the most tricky that we in the European Union have to face up to, for how do we protect people from terrorist violence without jeopardising their fundamental rights or their private lives? What that means in this specific case is that if the EU concludes an agreement on the forwarding of air travellers’ personal details, any such agreement must include adequate protection for those details as an essential component. The agreement we reached did not do this, and it appears to me that the new version does not do so either.
That information has to be exchanged as part of the fight against crime and terrorism is not, of course, a matter of doubt, but there need to be binding legal provisions governing who may have access to the data, where they may do so, and in what manner. That is why this agreement with the USA needs to be completely renegotiated over the coming year.
Something else that is plain to see is that if the forwarding of passengers’ personal details really is intended to result in better protection against terrorist attacks, this measure cannot be restricted to flights to the United States, Canada or Australia. An international agreement will be needed to improve air transport safety worldwide and, in so doing, regulate the protection of data; this is where the European Union can be a front runner. Only in this way can we secure freedom to travel as an outstanding characteristic of our society without imposing needless restrictions on it.
I will conclude with another observation for the Council’s benefit. Following the Council’s, and the Commission’s, embarrassing performances before our Committee on Monday, I think it highly lamentable that the Council should not be present today, for it is under its presidency that these things are meant to be negotiated. For this, the Council is in disgrace.
Mr President, ladies and gentlemen, I am grateful to all those who have made important contributions to this debate, but first there is a matter to which I should like to draw everyone’s attention, with all the frankness that this Parliament deserves.
In some speeches I heard a plainly mistaken interpretation of the Court of Justice ruling, which in fact made the agreement an issue. I heard some Members refer to that ruling as if it were a victory. That ruling rejected the agreement: someone said exactly that.
Ladies and gentlemen, that ruling was a major setback for Community interests; it was a major setback for this Parliament and for the European Commission. That ruling established that the matter is not a Community matter; it is not a matter that can be negotiated by the Commission, so much so that the negotiations are being conducted by the Presidency; it is not a matter to which the privacy directive applies, Mr Cappato – it does not apply, whether we like it or not; yet we have to abide by the ruling even though it was a setback for us all. To be quite frank, we cannot be grateful for a ruling that rejected the agreement. That ruling, as Mr Alvaro said, was a backward step for Community interests.
That is our starting point and we move on from there. Clearly, when we are talking about having to reach an agreement in a hurry, by 30 September, and then negotiating another agreement with the United States by 2007, we need to take the realistic, accurate, pragmatic view expounded just now by Mr Cashman.
The real problem is that, if this agreement does not come about, millions of European citizens will accept lower guarantees of protection for their personal data in order to continue flying to the United States. They will be forced to do so in individual declarations, and Europe will have lost any power to protect them to a suitable degree. The real problem is this: each of us who has tried to do his or her duty cannot even think of challenging the United States.
There is an interpretation handed down by the Court; I personally do not like its interpretation, but it is my duty to abide by it and to enforce it. I must also say quite frankly that, if an agreement is reached, the protection of our citizens’ individual rights will at least not be left just to the discretion of a particular airline: bilateral negotiations between the United States and the individual airlines will reduce protection levels, and certainly not raise them. That is the realistic view that we must accept as a starting point.
The second consideration – again, I agree with Mr Cashman and Mr Coelho – is that our problem is certainly due not to the United States but to the terrorists. The terrorist threat is real: what happened this summer in London did not constitute a half-secret or semi-informal meeting of ministers of internal affairs with the European Commission.
We were informed about what could happen in the United Kingdom – I shall say this later in my information for Parliament – and we were concerned to realise that there was a clear and current threat. Obviously, having seen a major operation by the police and security services in Denmark only a few days ago, we are sure that the danger and threat are real and are hanging over the European Union’s territory.
What do we need? We need more cooperation among ourselves, among the European Union Member States; we need more cooperation among the Union’s institutions. That is why I said in my introduction that Parliament will be kept informed, politically informed, even though institutionally and legally it cannot take part in the decision because of the ‘legal basis’ (and I use inverted commas on purpose). In any case, Parliament will be kept politically informed by the European Commission. We also need stronger cooperation with the United States.
At this juncture we must cooperate more, not less, but on a clearly equal footing of course. The European Union proudly insists on this principle. I also agree with Mrs Roure in particular, who mentioned the national parliaments.
You see, ladies and gentlemen, if we succeed in concluding the agreement – the talks are taking place in two parts and we start tomorrow; I cannot say whether an agreement will be reached, but I hope it will – we shall in any case need it to enter into force straight away, even while we wait for certain ratification procedures, which in some countries will take time, as Mr Alvaro pointed out. Since we shall invoke a rule in the treaties that provides for the agreement to enter into force straight away – otherwise it would be totally pointless – it is right that the national parliaments be kept informed from now on, in the same way as we shall be keeping the European Parliament informed, since many of them will be called upon to act once the immediate transitional implementation of the agreement has already begun. It is also a question of cooperation and, as you know, the European Commission agrees with that in principle.
The third and last consideration is: what points need to be worked on in the next few days, say, if not in the coming weeks?
The first point is to persuade the Council – we shall make a start during next month’s Council – to approve the framework decision on personal data protection. This is a commitment that I have made and one that Parliament supported. I am making a further appeal to the Council for certain countries to tone down their reservations when the framework decision issue is discussed again at the next Council of Ministers in the coming weeks, so that a document can finally be put forward that really shows the European Union’s determination to guarantee the protection of people’s personal data.
The second goal to achieve within a very short time is the implementation of what was termed the ‘push’ system by the rapporteur, to whom I am grateful. I can supply some detailed information about this. Some companies providing technical services for the major European airlines have already presented the technical solutions available for implementing the ‘push’ system. Some of them – I can mention just a few: British Airways, Air France, Iberia, Lufthansa, Alitalia and KLM, nearly all of them, in fact – have submitted concrete proposals to the relevant offices of the US Administration. Under the agreements that we had reached with the United States, the ‘push’ system could start operating without any need for changes within just a few weeks. Technically, there is already a proposal on the table and, in some cases, it has also been formalised. This is recent information that I have been given, showing how things are moving precisely in the direction that we all want.
The other point is positive profiling. Mrs Roure has asked for general information about the London meeting: I shall be pleased to provide it to the Committee on Civil Liberties, Justice and Home Affairs next week, when I shall go into much more detail. Positive profiling is an initiative that was not started today or yesterday, but rather a few months ago. It is an initiative aimed at identifying accelerated border control procedures at airports. There are two elements: firstly, as it is reserved just for international flights, it does not concern data exchange for European internal flights, where we would have insurmountable problems with freedom of movement, the Schengen area, etc. The system covers international flights from the European Union, to the European Union and across the European Union. It is just for passengers who, on a voluntary, individual basis, agree to supply their data, particularly biometric data, and in exchange they benefit from using an automatic identification channel, which will evidently take less time at passport control. This is on an individual and voluntary basis, using biometric data.
Why are we considering such a system? To avoid what has been said about ‘negative profiling’, which is profiling on an ethnic or religious basis. Clearly, we could not accept any system of that kind, whereas we can imagine – since the Council has called for it – that each of us may agree to supply our biometric data to a database that guarantees privacy, in exchange for faster departure procedures. Think about frequent fliers. This is a system that we are examining, and we expect to table a proposal within a few months, perhaps by the end of the year.
To conclude, I shall be pleased to inform the Committee on Civil Liberties, Justice and Home Affairs about what was said in London regarding procedures to enhance methods for detecting explosives, particularly liquid explosives, as well as on Internet use, positive profiling and everything else.
– The joint debate is closed. The vote will take place today, at 12 noon.
– The next item is the report (A6-0260/2006) by Mr Sifunakis, on behalf of the Committee on Culture and Education, on the protection of the European natural, architectural and cultural heritage in rural and island regions (2006/2050(INI).
– Mr President, Commissioner, ladies and gentlemen, this is an important day for me personally and, at the same time, for my colleagues and for the Committee on Culture and Education because, following an entire project lasting about one year, I have the pleasure today of presenting to plenary my report on the protection of the European natural, architectural and cultural heritage in rural and island regions.
For centuries, with simple materials and means, people living in the countryside and islands of Europe, obeying the basic rules of the human scale and the mildness of the natural environment, have managed to create a man-made heritage of huge aesthetic value.
This humble heritage, the protection and promotion of which is not only a cultural obligation but also a development need, has in many countries of Europe, at the responsibility of the governments, been altered considerably as a result of social and technological developments, unbridled economic exploitation and overdevelopment, which has, on the one hand, altered the place and destroyed – especially on the small scale of the islands – the wonderful balance between the natural and man-made environment and, on the other hand, destroyed highly-productive farmland.
The purpose of my report is to formulate specific proposals for the protection, promotion and long-term management of this rich heritage in rural and island regions in Europe, for the benefit of the quality of life of all European citizens.
My proposals contained in the report are directed at the European Union, the Member States, local and regional authorities and European citizens, who are called upon to take specific measures to maintain and promote it. Due to limited time, I shall comment on just a few of them:
First of all, the Union needs to acquire a comprehensive cultural heritage strategy. This will be achieved provided that the European Commission, when preparing its legislative proposals, examines in detail the repercussions of the proposals on culture, on the cultural heritage and, most importantly, on the popular architectural heritage which artisans have created by hand over the centuries. In this way, action beneficial to the heritage will be integrated into every Union policy.
Given that Community programmes in the culture sector do not offer adequate funding, additional funds to maintain the heritage must be found, together with other Community resources: within the framework of the common agricultural policy, in the Structural Funds and in the LEADER, URBAN and INTERREG Community initiatives, which are to be incorporated in the next financial period into the new political cohesion and CAP financing instruments.
Similarly, in using the Community funds, the Member States should encourage sustainable, alternative tourism, which can help to protect and promote the architectural heritage of communities, most of which have retained their physiognomy.
The 'Culture' programme, with its limited budget, has also given considerable support to cultural heritage projects, but has, nonetheless, excluded restoration projects.
However, there are other actions which could be financed under the new 'Culture 2007' programme.
In particular, within the framework of multiannual cooperation projects under the programme, a network could be created of important architectural communities in various Member States with a population of up to 1 000 inhabitants.
These communities will carry out activities of a cultural nature depending on the traditions of each area, in order to strengthen cooperation between important architectural and cultural communities in Europe and give them the facility to develop their local characteristics, habits, customs and traditions.
Over and above that, however, the European Commission is also called upon to create a new European institution for important small traditional communities, along the lines of that instituting the cultural capitals, whereby one or two interesting communities would be selected each year, in which restoration and renovation interventions would be carried out and cultural events would be held throughout the year.
Taking the development of architecturally important communities in Europe as our criterion, we also propose that a new category of award be created within the framework of the 'European Union Cultural Heritage Prize' for the best overall restoration of a traditional community.
Mr President, Commissioner, ladies and gentlemen, the man-made environment of Europe, which consists of sub-sets of various architectural forms and eras, is changing considerably due to unbridled overdevelopment and the existence of incompatible structures which are out of tune with the particular historical and architectural characteristics of their locality.
Consequently, the Member States must provide incentives for the whole or partial demolition of such buildings; at the same time, projects which demonstrably destroy and alter important elements of the cultural heritage must not be supported from Community funds.
Finally, the report also proposes the introduction in the European Union of a 'European Cultural Heritage Year', the purpose of which will be to raise the awareness of European citizens about the importance of the cultural heritage, irrespective of its European, national or local dimension.
To close, I should like in particular to thank the secretariat of the Committee on Culture, the experts who worked with me and, of course, my colleagues in the Committee on Culture.
. Mr President, I wish to begin by expressing my gratitude and that of my colleague, Mr Figel', to the rapporteur and the Committee on Culture and Education for their constructive efforts in producing this excellent report. This report highlights concerns over the importance attached to cultural heritage. They are concerns which the Commission fully shares.
Much remains to be done in this area. However, the Commission’s involvement has already been demonstrated both through the present Culture 2000 Programme and through other European programmes and financial instruments. Several points raised in the report have already been taken into account by the Commission. However, it is a very helpful report, which gives us the opportunity to stress once more the need to use all the existing possibilities to protect natural and architectural heritage.
Within the framework of the Treaty, the Commission encourages Member States to use all the opportunities offered by European financial instruments – the structural funds, for example – for investment in cultural heritage projects. Such investments are clearly important means for the creation of new employment opportunities and for economic growth. They therefore contribute to regional development and regeneration.
In this respect, the European Commission, and the services of my colleague Mr Figel' in particular, are monitoring all European programmes and ensuring that the financial instruments incorporate cultural aspects into their objectives. As a result, over the last few years, we have witnessed a marked improvement. I am very pleased at this development and could give you examples of Member States, such as Greece or Portugal, that have grasped the opportunities offered by Community support frameworks and have introduced operational programmes for cultural heritage.
The Commission also encourages cooperation between Member States in the field of culture and cultural heritage through the Culture 2000 Programme. In the near future, these efforts will continue through the newly proposed Culture Programme 2007-2013.
Thanks to the sound cooperation between the three institutions – and I should like to take this opportunity to thank, again on behalf of Mr Figel', the rapporteur, Mr Graça Moura – this new programme for 2007-2013 will hopefully be adopted before the end of the year. In this context, partnerships such as those proposed in the report could be considered for funding in the near future.
As the report also recognises, the European Commission is very active in its efforts to increase awareness of the importance of cultural heritage through actions such as the European Prize for Cultural Heritage and the joint action undertaken with the Council of Europe on European Heritage Days. In the future, we could consider ways of enlarging the scope and having the European Parliament’s concerns better reflected in these actions.
In conclusion, I would stress that this report is being discussed at precisely the right time. We are at a juncture when our new culture programme is about to be adopted, when the Commission is reflecting on its actions for the coming years and when many points are up for discussion. This report will certainly be of major interest in that context.
. – Mr President, Commissioner, ladies and gentlemen, if the importance of cultural heritage in Europe’s rural and island regions is to be recognised, we must go beyond the mere statements of principle on which politicians are so often keen, and urgently adopt a complete range of measures aimed at protecting, restoring and promoting it.
In addition to the cultural interests at stake, it must be highlighted that there is a human, social and economic interest agenda involved in taking these ideas seriously. The Sifunakis report does the right thing by proposing a range of political priorities in order to reach those goals. For example, a systematic survey and study of this heritage and the recognition of its variety and versatility, the creation of a legislative framework to guarantee its protection, incorporating incentives for the conservation of traditional buildings, financial assistance, the continuation of traditional activities such as farming and arts and crafts, the conservation of traditional professions and local know-how, the restoration of natural habitats and architecture, the training of craftsmen, the adoption of new methods and techniques, the promotion of initiatives as part of the framework of Community programmes aimed at creating a European heritage inventory, and, lastly, the promotion of all the tangible and intangible elements that make up this heritage. The document before us is an extremely broad tapestry, and covers many more points than I have mentioned.
Defending the heritage of rural and island areas in this way is also a means of reversing the trend towards the abandonment of many of the places concerned and of creating focal points for attracting jobs and generating wealth and sustainable development. The authorities in my country have emphasised that the policy of the heritage of the rural world should be based on three main axes: sustainable balance between the population and the surrounding area; integrated action, meaning genuine cooperation between the various levels of authority and the local populations; and constant dialogue with local people, interested parties who actually know their own needs.
Some of the points mentioned have already been proposed by the Commission for the period 2007 to 2013 and it is hoped that a well-balanced policy on rural and island heritage can help to reverse current negative trends. The Krakow Charter of 2000 promotes principles that are entirely applicable in this area based on the plurality of values and the diversity of interests of heritage; for example, historic cities and settlements represent, within their context, a vital part of our universal heritage and should be viewed as a whole, with the structures, spaces and human factors normally present in the process of continuing evolution and change.
. – Mr President, Commissioner, that the maintenance and protection of Europe’s cultural heritage is of major importance and also constitutes a major task is not a matter for doubt, and it is not irrelevant that there are various agreements, such as for example those of UNESCO and the Council of Europe, that record these efforts and highlight the positive developments achieved.
Even so, when discussing the protection of our cultural heritage, which focuses primarily on preserving the cultural achievements of the past, what should be borne in mind is that culture is a dynamic and diverse process, so, while cultural policy has to be concerned with the maintenance and conservation of our cultural heritage, it must also take responsibility for the creation of cultural networks for contemporary culture and artistic trends that serve as a basis for the cultural heritage of the future.
It is very important that people’s awareness of the cultural treasures of their own country and of Europe be fostered, and a European Cultural Heritage Year will certainly be able to highlight a number of them and make them more aware of their importance. More use can and should be made of the resources that the European Union makes available – in the shape of the Structural Fund, URBAN, LEADER, INTERREG and so on – in the service of cultural heritage, but responsibility for this lies with the Member States, and it is they that need to be made aware of the fact that investments in cultural heritage have beneficial effects on the quality of life in the regions and, of course, on tourism. It is, then, with the interests of these in mind that we need to get to work.
What I do not agree with is the way we are drawing very heavily on the budgets for Culture 2000, or its successor, Culture 2007, for the sum of EUR 400 million, spread over 27 countries and a period of seven years, does not provide sufficient scope for contemporary art alongside structural investment. What we should be using these resources for, though, is the raising of awareness through seminars and the award of research contracts, through clarifying the degree to which experience and information are being exchanged, and how matters stand in the other countries, as well as planning projects on the protection of the regions. That is what this programme can – and should – do.
We are urged to think of our cultural heritage as an indivisible whole, and that we can do, but it must, in future, go hand in hand with that which is contemporary.
. – Mr President, Commissioner Frattini, ladies and gentlemen, I, too, will begin by saying that I see it as fundamental that European cultural policy means not only protecting our cultural heritage and emphasising our cultural diversity, but, of course, also promoting – and in a pro-active manner too – the cause of contemporary art, and that the strength of European cultural policy must inevitably lie in considering all these things as a whole.
I do nevertheless regard this report as important, in that it attempts to raise awareness of the diversity of European culture and of Europe’s cultural heritage. Anyone who has had the opportunity to travel through Europe, whether to islands such as Madeira, the Canaries, Cyprus or Malta, or to visit rural areas in Tuscany, Scotland, Latvia, Finland, Poland or Provence, knows the beauty and diversity of this European cultural heritage and how readily people can be persuaded to take a stand in its defence.
That is why the defence of this cultural treasure is a matter of political obligation – and I am talking here not only about the making of policy at European level, with its various programmes, but about the national level too. I also think it very important that we should, in working for the cultural diversity of Europe, consider more than just the 2007 culture programme and understand this as a real horizontal task and as a network policy including also agricultural policy and structural policy, that we should make use of the various programmes such as URBAN, LEADER, and INTERREG, since it has to be made clear that this is not only an important task in terms of cultural policy, it also has to do with preparing people to do jobs – as restaurateurs, for example – and with new developments in rural areas. It is, then, in the best sense, a truly multifaceted policy for the various European programmes.
–Mr President, Mr Sifunakis’ report is highly significant, as it draws attention to the need to deal with the basis of national culture, that is with traditional culture that still lives on, particularly in rural and island communities.
To date, the main thrust of the efforts made by the European Union, including this House and the European Commission has been towards establishing a universal European culture – a culture for all. As yet nobody has succeeded in implementing this doctrine and nobody will, because cultures arises from the collection of values developed by people coming together to form national groups. Culture binds a nation together, but also serves to distinguish it from other nations through its beauty, richness, cultural individuality and traditions that bind a people together and which are often known as its heritage.
We in the European Union must therefore foster linguistic diversity, because language is the basis of culture, and also popular culture, which is the basis of national culture. In addition, we must protect the cultural monuments and spiritual values that are disappearing, including folklore, handicrafts and trades which are dying out as civilisation and technology advance and mass production takes over.
Preserving the richness of individual cultures along with the beauty of the landscape and human beings’ natural environment, provides an opportunity for the intellectual development of people and a better awareness of the world around us. It is an opportunity for understanding, mutual respect and natural integration through values, rather than through the clout of the dominant economic and cultural power.
. Mr President, I have not met many people who are not in favour of the protection of natural, architectural or cultural heritage. Indeed, much of my constituency, the East of England, fits the bill as a rural area. That is, of course, as long as some of the misguided, unsustainable development plans from Mr John Prescott, our Deputy Prime Minister, can be halted.
Great Britain is an island with its own extensive natural and architectural heritage. However, although at face value this report has noble intentions, it serves to threaten Britain’s heritage. The proposals in the report have the specific aim of subsuming Britain’s distinct and diverse culture into the federalist fairytale creation of a common European culture. Sadly, many MEPs see culture purely as a tool for promoting European integration and pursuing a delusional project called ‘a United States of Europe’. Why can people here not understand that there is so such thing as a common European culture, no common history and no common heritage, just as there is no common architecture or common language? Europe is a continent formed of unique nation-states with very different histories and heritage. That is what makes Europe so very interesting and attractive.
The only way to achieve this report’s declared ambition of convincing Europe’s citizens that they share the same culture would be through lies. That is what frightens me. Today’s political elite seems to have no qualms about such deception. We have seen successive British governments seemingly deliberately and successfully keeping the British public in the dark about ‘project Europe’. What must be recognised is that the European Union’s integration agenda is one of the greatest threats to the heritage of every country in Europe that we have seen for decades. Sadly, reports such as these cannot see their own great contradiction.
– Mr President, ladies and gentlemen, Mr Sifunakis’s report can certainly be endorsed for its intentions, although in my view what it states in its first paragraph about European identity needs changing to acknowledge the fact that the people of Europe clearly share the same cultural mosaic already. If anything, they do not understand some of the confusing mechanisms of European Union interventions, which are all too often intended just to regulate and to standardise.
Our cultural, natural and architectural heritage could perhaps be more appropriately spoken of as architecture, landscape, and historical and landscape assets, terms that together better describe the integration that can be sought in the synergy between the natural landscape and the human landscape. Even so, it certainly plays a vital part in spreading social, economic and environmental welfare, especially in those areas of our Europe where not just the landscape but also the socioeconomic and demographic fabric is vulnerable. I should also have liked a more precise clarification of the concept of small traditional communities: the term ‘traditional’ is too vague and might lead to a lack of differentiation in the way that resources and commitments are used.
Rural communities are not just part of our collective memory; they are the vital cradle of our values and the fount of social relations that are often considerably more balanced than those of urban communities, as well as being absolutely essential for safeguarding our culture and environment.
This cultural heritage is not only threatened, as the rapporteur warns us, but in a great many places in Europe its functional survival is in danger. In addition to measures for preserving and safeguarding landscape and cultures, the Union – together with the Member States – should draw up suitable policies to prevent rural depopulation, especially in mountainous regions. Otherwise, we risk having to put money into restoring abandoned architectural assemblages, painting old houses that will remain uninhabited, and mending cobbled streets that will no longer be trodden.
– Mr President, Commissioner, first I should like to thank my compatriot Nikos Sifunakis on his excellent work. Commissioner, cultural heritage is an important element in the identity and historical development of the peoples of Europe.
Consequently, protecting and maintaining it is particularly important to the education of the new generation and respect for the European identity while, irrespective of its European dimension, its local dimension is a fundamental value for European citizens. We all know that the spotlights are turned towards the big cities where the most well-known monuments are to be found.
Nonetheless, it is a fact that the European countryside, which accounts for 90% of European territory, is being damaged by desertion and economic stagnation. Special attention must therefore be given to protecting and promoting the natural and architectural cultural heritage of island and other rural regions of Europe, given that these areas retain a great many of their characteristics unchanged.
With respect for the traditional rural space and striking a balance between the populace and the environment, all the factors which come to play in the culture sector must ensure that the cultural heritage of Europe is maintained and developed and strengthen awareness-raising among citizens as to its importance.
The restoration and maintenance of forgotten monuments in the outer regions of the Member States could also contribute towards the development of rural tourism and, by extension, to boosting the population in the countryside.
Finally, recognising and maintaining the common cultural heritage are an important bequest to future generations.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by congratulating the rapporteur, Mr Sifunakis, on his work, which stresses the specific nature and importance of European natural, cultural and artistic heritage, which generates many benefits, social and cultural as well as environmental and economic.
Rapid urban growth, social and technological progress, modern methods of farming and economic and urban development present rural and island communities, which, as has been pointed out here, make up the majority of the territory of the enlarged European Union, with important challenges.
At a time, therefore, when, on the one hand, the abandonment of the countryside, depopulation and economic crisis, and, on the other, fires and the proliferation of natural disasters demonstrate the urgent need for agricultural professionals who can work on and look after our environment and ensure the sustainability and the future of our territory and our countryside, this report is very timely, because it stresses the need to implement an effective policy based essentially on a sustainable balance between the population and the environment and on an integrated approach to traditional agricultural areas, particularly rural communities.
Drawing up a legislative framework for preserving cultural heritage, the granting of the funding required for its restoration, the training of nature conservation professionals and support for craftspeople and providers of traditional materials are all proposals along the right lines.
In this regard, I would like to stress that promoting international meetings for describing and exchanging experiences and good practices in the field of countryside conservation and the protection of heritage in the European Union would be a very positive element of this policy at Community level.
– Mr President, firstly I would like to welcome this excellent report and thank the rapporteur for his work. Preserving the natural environment is one of the main goals of the European Union. Our present and future task is to also establish the goal of preserving Europe’s architectural and cultural heritage, and that is especially important for small islands.
It is really important to preserve natural assets, but in small ecosystems, the environment, human settlements and cultural heritage are fully interconnected. I come from Ibiza, an island that is suffering the effects of the construction of two disproportionately large highways. Because of these works, several important elements of cultural heritage have been destroyed. Archaeological sites and traditional homes have been destroyed to enable these highways to be built.
This situation has been repeatedly condemned by civil society organisations and I myself have denounced it before the European Commission and in this very Chamber. If this Parliament and the European institutions as a whole take into account the proposals contained in Mr Sifunakis’ report, this kind of damage could be avoided and small islands, rural sites and cultural heritage could be properly preserved. That is our main goal now.
– Mr President, I would like to express my support and gratitude for Mr Sifunakis’ report and endorse all the words of commendation uttered today regarding this document.
Through the report, the European Parliament has expressed its concern for the architectural heritage of rural Europe. This is an important legacy, but unfortunately it is frequently unappreciated and forgotten. Today we are living in a rapidly-changing world. Rural areas that had changed little over the centuries, have undergone a drastic transformation in recent decades. Farming methods and implements have been transformed, the nature of farm work has changed radically, and rural architecture has also changed.
Until the1960s, the buildings in rural areas of Poland were mainly wooden. Then came a period of rapid redevelopment. The new houses may have been more comfortable, but they were not always more attractive than the old ones. Traditional rural architecture disappeared quickly, and very little of it remains today, which means there is all the more reason for us to make every effort to ensure this heritage is effectively preserved.
Mr Sifunakis’ report emphasises the importance of these matters and indicates specific ways of supporting activities to preserve valuable European rural architecture. It is a step in the right direction and comes just in time, while there is still something left to preserve for future generations.
– Mr President, ladies and gentlemen, it is no secret that we are living in a time of headlong economic and social change, which leaves our minds increasingly in search of stability, security and guidance. One place in which we can find such security is in our intellectual, cultural and architectural heritage, and increased popular interest in this heritage, and increased awareness of it and respect for it, testify to that.
It is that respect that should lead us to prevent any recurrence of the sort of destruction – deliberate destruction – of this intellectual, cultural and architectural heritage that was seen during the inferno of two world wars in the course of the twentieth century, and such as was aimed for and planned in Eastern Europe under ‘really existing Socialism’, Stalinism and Communism, and is, lamentably, practised at the present time by the brutal modernism supported by the political Left.
I also believe that Europe’s historical and cultural heritage, in particular that of rural areas, must not be considered solely in economic terms, nor should it serve only the interests of tourism.
I believe that it is advisable to extend such projects as the ‘European Capital of Culture’ to rural areas. I regard Sibiu, formerly known as Hermannstadt, in Transylvania, about which there was an exhibition of photographs in this House yesterday, as an example of the degree to which the European Union can promote and support our cultural heritage.
The preservation of the architectural cultural heritage in rural and island regions also represents the preservation of European cultural diversity and the roots of individual nations. By destroying this heritage, a nation severs its ancestral ties and tears up its roots.
Attempts to achieve ever greater inter–connectedness mean that areas of new growth in European cities are becoming increasingly alike. This is why it is extremely important for each nation to preserve those characteristics which give it its distinct identity.
Certainly, the most genuine cultural and natural heritage is to be found in rural regions. It needs maintenance; otherwise it becomes dilapidated and falls into disrepair. This is our greatest challenge because the restoration of listed buildings and rural core areas is a very expensive and time–consuming business. At the same time, however, the living conditions in these buildings are less than suitable for modern circumstances, which is why many owners see cultural heritage as a burden rather than a source of joy and pride. Similarly, our old crafts are disappearing because they cannot provide a source of income.
If we view cultural and natural heritage solely through the lens of money and profit, then all it brings us is financial loss. We need to continuously seek a balance between conservation and further development.
I agree with the proposal for the Year of European Cultural Heritage as it will raise awareness amongst our citizens of the importance of cultural heritage. But I also support the proposal for us to earmark funding from the structural funds for the preservation of natural and cultural heritage in smaller villages, because by doing so we will rekindle the interest of owners and local communities in restoration. They will then also see the opportunities for development and new jobs.
Pearls are small and hidden. Small communities, too, deserve an opportunity to receive incentives and funding.
Mr President, Commissioner, I would like to begin by congratulating the rapporteur, Mr Sifunakis, on his wonderful report. Thanks to that report, we are able to hold an extremely interesting debate, because once again it emphasises something that I and many people here present consider to be absolutely crucial in the Union, particularly over recent years: at last, we are becoming aware of the impact on island regions of their island characteristics.
I therefore welcome today’s report’s special reference to the protection and promotion of the natural, architectural and cultural heritage of Europe’s island regions. In this regard, the fact that the rapporteur comes from the Island of Crete, cradle of Minoan civilisation, Europe’s oldest civilisation, and that I come from the Balearic Islands, the location of the Naveta des Tudons, also considered to be Europe’s oldest example of building, from around 1 500 B.C., makes us both particularly sensitive to the need to encourage the European Union to adopt measures to protect and revive Europe’s cultural heritage.
To this end, the Government of the Balearic Islands is working on drawing up and implementing policies of sustainable development based on the convergence of the objectives of sustainability and competitiveness of tourism activities and, in particular, on safeguarding and improving natural, architectural and cultural heritage. That is the direction we must take, which would involve a civil society sensitive to the particular fragility of the island regions and with a high degree of environmental awareness.
This is a good point from which, as the report advocates, to begin immediately to share and exchange experiences in this important field of the protection of European heritage, a subject of huge importance since it does not only involve human beings, but is also an important element of the historic development and identity of the regions of Europe.
– Mr President, Commissioner, ladies and gentlemen, with the Maastricht Treaty the European Union became the Union of the peoples and endowed itself with its own cultural identity while respecting regional and local differences. These differences, in contrast to the ever-growing globalisation of culture, form the real underlying wealth of our common heritage. The cradle of this heritage lies in our island and rural areas, with their traditions, their architecture, their local crafts and the beauty of their natural and human landscapes.
It is therefore a priority to protect this vast heritage and to prepare a plan for local development aimed at implementing and encouraging the enhancement of culture and environmental resources, to make them a tool for growth in our currently struggling economy. That means first of all improving overall conditions in the countryside, including not only restoring and preserving architecture from both a monumental and a landscape point of view, but also taking into consideration the people who live in and share the reality of small rural villages.
That means combating the rural exodus; providing incentives for youth training; rescuing local crafts and traditional farming practices; giving a boost to old trades and new professionalism, including by funding the development and use of new technologies; and ensuring that the landscape is maintained, not only by preserving green areas but, above all, by using local tree and plant species so as not to change the culture of the place.
The people who live in these areas must be provided with all the means necessary to be able to carry on their traditions in their towns, villages or islands. The programmes designed for these purposes must be strengthened and enhanced. The EU’s global cultural heritage strategy needs to become a real cross-cutting element in other policies, just as environmental sustainability is, and all policies need to be integrated together in this respect.
I am convinced that a balanced, rational, consistent, coordinated and, above all, more effective use of resources, including at a financial level, will enable us to overcome this two-pronged challenge. Safeguarding the local and regional cultural heritage requires us to promote balanced socioeconomic development in the rural world.
. Mr President, I should like to begin by sincerely thanking all those who have made an important contribution to this debate, in the form of ideas and of truly interesting suggestions, and I fully intend to inform Mr Figel' about them. I should like to go back over just two points: that of the funding of the Culture 2000 project and that of the proposal, put forward specifically by the rapporteur, to make 2009 the European Cultural Heritage Year.
With regard to the first point, as you know far better than I do, the Culture 2000 project, which had a budget of EUR 167 million, is now due to be allocated EUR 400 million. The budget has thus been substantially increased thanks to the contribution and the political support of the European Parliament.
As regards the second issue concerning the European year, the Commission is taking the proposal made very seriously, and we will assess it in the context of our objectives and priority plans for the next few years. This proposal deserves to be carefully analysed. I also wish to take advantage of this opportunity to point out to you that my colleague, Mr Figel', recently made an important proposal aimed at making 2008 the Year of Intercultural Dialogue, a proposal that the Commission has adopted. I hope that the opinion to be issued by Parliament will be along the same lines.
That being said, as I stated, I shall inform Mr Figel' of the outcome of this debate, in a spirit of constructive cooperation between the Commission and Parliament.
The debate is closed.
The vote will take place today, at 12 noon.
Almost 90% of the enlarged EU is made up of agricultural land, which includes national parks with precious fauna and flora, and also historical remains that belong to Europe’s cultural heritage.
This notwithstanding, many political solutions for rural areas fail to consider their specific features and real needs adequately. For example, the countryside accounts for 85% of Slovakia’s territory and is home to 48% of the population. However, young people are tending to leave the countryside, rural population density has dwindled, our cultural heritage is threatened and high unemployment is a major concern.
I consider this report very topical, as it analyses the current situation and seeks to identify solutions that would support the rural areas and islands of Europe. It also addresses the future of small traditional communities with populations of less than 1 000. It focuses on aid for micro-enterprises, young farmers, traditional handicrafts and trades, local customs and traditions, which will help assure job creation and a better and more attractive life in the countryside.
Cultural heritage needs greater attention and, especially, more funding. The EU should introduce a comprehensive approach to sustaining cultural heritage, ensuring that provisions on aid are included in all policies. I welcome the ‘European Heritage Days’ initiative and the exchange of experience in this field through international conferences.
In discussing this report, the EP has confirmed that it takes seriously the sustainable development of Europe’s rural areas.
As Malta and Gozo are the smallest nation in the European Union it is only natural that one refers to their architecture and cultural heritage in a holistic way. With the little available resources and an enormous architectural and cultural heritage it is impossible to preserve same using only our resources. This is why we have to look to the EU to come to our aid. Few know that the earliest free standing buildings in the world have been found in Malta. Notwithstanding, they need immediate attention. Perhaps the most impressive temple complex Ggantija in Gozo is in dire need of immediate professional attention. Valletta, one of the most beautiful cultural capitals in Europe, is still in a disastrous state. Fifty years have passed since the end of World War II yet the capital is still war-scarred – in particular the ruins of the once magnificent Opera House. I appeal to the German and Italian governments to make a gesture of goodwill by rebuilding the Opera House which was destroyed through aerial bombings thus enhancing Valletta architecturally and contributing to its cultural heritage.
– The next item is voting time.
Mr President, I would like to propose the following oral amendment: ‘Calls upon the Chinese authorities to reveal the whereabouts of human rights lawyer Gao Zhisheng and to release him unless he is to be charged with a recognised criminal offence; similarly calls for the release of Chen Guangcheng, who has helped citizens in their attempts to sue their local authorities for carrying out forced abortions and sterilisations, and of Bu Dongwei, who has been assigned to two and a half years of “Re-education through Labour” (RTL) and who is detained at an undisclosed location; therefore urges the authorities to ensure that all human rights defenders can carry out peaceful and legitimate activities without fear of arbitrary arrest, torture or ill-treatment and that they be given access to proper legal representation in the event of arrest;’.
Mr President, we too would have been happy to endorse this important report on China, but, as it does not accept the ‘one China – two systems’ concept, we cannot vote to approve it. Since, however, it does voice many justified concerns about human rights, we will not be voting against it, but will abstain from voting.
Mr President, in order to nip a potential myth in the bud, let me say that this House, by a large majority, adopted Amendment 33, which would appear to make reference to that concept, so your justification, Mr Swoboda, is wrong, and you ought to vote for the report.
We are not going to re-open the debate and we shall proceed with the vote.
Mrs Muscardini, in relation to which article of the Rules of Procedure do you wish to take the floor?
– Mr President, ladies and gentlemen, the Rules of Procedure say that explanations of vote shall take place after voting and not before. If we must change the Rules of Procedure, I am all for it, but the rule should apply to all the groups and not just to some of them.
I shall take due note of that, Mrs Muscardini.
Mr President, before we proceed to vote, I should like to make a point on the basis of Rule 150(6) and to couple it with a question to Mr Poettering. The point I would like to make is that Mr Hatzidakis tabled an amendment – Amendment 5 – in which, as is generally agreed, it mentions the need for us to send a delegation to the areas particularly affected. We are now talking only about the particularly badly affected regions in Spain, although there were fires in Portugal, Greece, France and other countries too.
The question arises of whether this is a mistake, for if it is, we ought to do as we have suggested and delete reference to Spain, so that it then reads ‘Delegation to the areas particularly affected’, or, alternatively, one ought to add to Spain ‘Portugal, Greece, France’. This is on the assumption that there is no underlying political motive, although that possibility cannot be entirely excluded. I would ask, though, that we should not use the plight of the victims in Greece, Portugal and other countries as an occasion for playing party politics, and so either we delete the reference to Spain or we include all those countries that were hit by fires.
I would be grateful if the Group of the European People’s Party (Christian Democrats) and European Democrats could clarify this before we move to the vote.
Mr President, Mr Schulz, I was naturally not here on Monday when the European Commission spoke. In his statement, Commissioner Dimas said that the only country in which the European civil protection mechanism was applied this summer was Spain.
That makes sense, because 50% of the fires this summer have unfortunately taken place in my country. Now, Mr Schulz will know that on 6 October in the European Parliament we will hold a public hearing, proposed by our friend the ex-Commissioner Mr Barnier, precisely on the European civil protection corps.
Since we want that delegation to travel before 6 October, therefore, it is physically impossible to visit all of the countries that he has mentioned. I propose that the visit to Spain before 6 October go ahead as planned and, if his group wants us to visit other countries after 6 October, he has my assurance that I will vote in favour of that.
I have other requests to speak, but I do not wish to re-open the debate.
That being said, if I have understood matters correctly, when the time comes, Mr Schulz will table an oral amendment. The Assembly will thus be able to give its verdict, and each Member will be able to express his or her opinion by voting.
Mr President, we had surmised that things would turn out to be the way that Mr Galeote – in his most enlightening statement – has said they were, and so I ask that, following the words ‘in Spain’, the words ‘in Portugal, Greece, France and in the other countries particularly affected’ be added.
– Mr President, I should like to propose a change to the second part of paragraph 19 with the following verbal amendment:
‘implementing multiannual projects to promote well-preserved traditional communities, with a population of, say, less than 1000;’
– That concludes voting time.
. – By acceding to the Hague Conference on Private International Law, the remit of which is to work towards ‘the progressive unification’ of the rules of international private law, Parliament is, for once, taking a realistic step towards the harmonisation of the rules of law specific to each Member State.
There are in fact two ways in which to achieve legislative harmonisation. The first, which is advocated by the fanatical Euro-federalists, consists in taking a binding approach to standardising the substantive rules of law of each of the 25 Member States; while the second, which fulfilled both the basic requirement for legal certainty and legal effectiveness, consists in standardising only the conflict-of-laws rules and rules of jurisdiction, that is to say, it consists in determining both the competent court and the national law applicable to a legal relationship. The Member States therefore keep their own legal rules, systems and traditions, but, as a result, the uncertainty that may arise from the application and the confrontation of national laws in different regions of the Union is greatly reduced.
That is why we are in favour of the report and of the accession of the European Community to the Hague Conference.
– Mr President, I have voted in favour of Mr Belder’s report, and would like to congratulate him on the work he has done. The attitude of the Socialist Group in the European Parliament is in fact an argument in itself in favour of voting to adopt this report, since they criticised what they saw as the excessive attention given in it to the human rights situation in China.
Be that as it may, the fact is that the situation in that country has certainly not improved over recent years, not even since the events that took place on Tienanmen Square, and it is clear to us that governments, businesses, and other bodies in the European Union are all too willing simply to do business with a Communist regime in China, without, however, any obligation to improve the human rights situation.
We think it good that the European Parliament should be endeavouring to do more with regard to human rights in China. What, for us, are missing from the report, however, are the references to bilateral efforts and to trade that should be central to it. Because China is the EU’s second largest trading partner, efficient contacts are important.
. – Mr Belder’s report is meant to be exhaustive in covering the range of violations committed by the People’s Republic of China, both in terms of its international trade commitments at the WTO (dumping in all its guises, counterfeiting and piracy, obstacles faced by China’s trade partners in accessing its market, etc) and of human rights. On this last point, the litany is very long: concentration camps (the Laogai camps), forced labour, the trafficking in organs of executed prisoners, religious persecution - particularly of the Catholic minority - Tibetan martyrs, and so on.
What is surprising is that the Belder report manages to lament these situations without ever mentioning the fact that China is a Communist country, a Marxist dictatorship, which lays claim to having had, in political terms, the most murderous ideology of the 20th century.
Even more surprising – but is it really surprising in this House? – is that the report does not conclude with a call for sanctions, nor even with a condemnation, but with the need for a free, competitive and transparent market in China! There is no doubt that, within the Europe that you have in store for us, money will always be more important than people.
For the European Union, China is a very important trading partner. The EU and China have had a close trading relationship over the last decade. The report should be seen as a step towards improving social and environmental conditions in China. The June List believes that demands for improvements in these areas are a condition of long and sustainable trade cooperation.
I am thus voting in favour of the report as a whole.
. Unsurprisingly, the majority in Parliament has adopted a resolution on EU-China relations, which, in its many paragraphs, barely contains any reference to bilateral relations, opting instead for a policy on China of blatant interference.
Among the many points worthy of comment, I should just like to highlight Parliament’s support for relegating EU-China relations to a position of secondary importance behind the framework of the ‘American initiative of starting a strategic dialogue with Europe on China’s rise – a central new element in the policy of the ‘new’ world towards the ‘old’’, encouraging ‘the European Union and its Member States to develop, together with the USA, a strategic consensus for dealing with China’.
Furthermore, it ‘is concerned about the development of inequality and unfair distribution of wealth, mass unemployment and uncontrolled urbanisation, the rising crime rate and corruption and not least the environmental problems of China’. These concerns reveal the hypocrisy on the part of people who, let us be honest, have no moral right to register those concerns; take, for example, the brutal anti-social onslaught led by the EU and the appalling social decay in the Member States.
Hence our vote against.
. The issue of relations with China is one on which, at the very least, questions must be asked to those overseeing the external policy of the EU Member States.
On the one hand, this is a totalitarian State that shows no respect for human rights, nor the slightest concern for humanitarian issues, the environment, integrated development, promoting freedom or respect for the minimum values of the human race. It is also undeniably a significant economy that is growing all the time. Evidence also suggests that economic progress – to which the strengthening of EU-China relations has contributed – has produced the desired effect of the development of an urban middle class, which will hopefully, over the course of time, provide a boost for democracy.
Meanwhile, and this was a point that we proposed, the experience of Macau and Hong Kong, which the EU has followed closely, proves that it is possible to establish a better system than the one in place in mainland China.
Lastly, a word of regret for the attitude of the Socialist Group in the European Parliament, which attempted to remove the report, in anticipation of a result that would not suit their interests. This is poor form.
. I oppose China’s one child policy and other human rights abuses. I do not support a one-China policy!
We have today voted in favour of the report on launching a debate on a Community approach towards eco-labelling schemes for fisheries products. We are in favour of the EU establishing common minimum rules for the eco-labelling of fisheries products and in favour of their complying with current international standards.
In direct contrast to the report, we think it good, however, for there to be various private labels and for all eco-labelling of fisheries products to be done by private actors. Nor do we share the rapporteur’s conviction that the common fisheries policy makes for the most environmentally friendly fishing. On the contrary, we are convinced that the common fisheries policy accounts in large part for overfishing and environmental problems.
Measures designed to combat illegal, unreported and unregulated fishing are to be welcomed. However, I question the need for the EU to introduce centrally an eco-labelling scheme for fisheries products. The launch of a common EU eco-labelling scheme is in danger of creating superfluous bureaucracy and may limit the opportunities of companies, fisheries organisations and the Member States to produce their own eco-labelling schemes.
I am thus voting against this report.
. As the debate has shown, the creation of eco-labelling for fisheries products raises important issues.
The rapporteur says that one kind of criterion could be based on objective factors such as scientific analysis, arising from the implementation of Community standards aimed at ensuring that all fisheries in the EU Member States are sustainable.
That being said, the introduction of other kinds of criteria such as more selective production methods, which would lead to the implementation of an criterion. This would run counter to the principle that the effects on resources should be analysed on the basis of the decision on technical measures, and not afterwards.
There is also the introduction of criteria relating to food safety, which would raise the issue of the danger of fisheries products caught in the wild not being fit for human consumption. In which case labelling is not the issue. Such fisheries products must not under any circumstances be captured, let alone put on sale. This is what happens when it is believed that there is some form of marine pollution leading to a ban on fishing.
We therefore stand by what we said in our intervention.
– Mr President, ladies and gentlemen, I should just like to point out that, while I supported the resolution on Lebanon, I have all too often heard people in this Chamber, including the High Representative, Mr Solana, use the terms ‘European Union’ and ‘European Union Member States’ as synonyms and say that the European Union is playing and has played an important role in the Lebanon crisis and also in sending UNIFIL troops. That is not the case: some Member States, some countries are playing a role.
The European Union has unfortunately given up using even those modest, feeble foreign policy tools that it could have used. The role that the European Union might play would be to offer the prospect of membership to countries on the other side of the Mediterranean: Turkey, Israel and also other democracies beyond the Mediterranean. The Member States’ policy on Israel and Palestine is, instead, a losing one.
– Mr President, ladies and gentlemen, notwithstanding my complete approval of UNIFIL 2, I must express my reservations about the actual mobilisation of the countries of Europe: apart from Italy, France and Spain, they will confine themselves to providing a more or less symbolic contribution.
Europe’s appeals so far have been feeble; the High Representative for Common Foreign and Security Policy, Mr Solana, called for a strong response from all the countries of the Union, but his words have faded away in the air over Brussels. Even if I wanted to gloss over the veiled pro-Palestinian slant that pervades the European institutions and which sometimes seems to slide into anti-Semitism, I should in any case have to stress yet again how incapable Europe is: through trying to be politically correct as usual, it has been unwilling to adopt a clear, precise position.
I wonder, however, how one can talk of equidistance.
– For 34 days, the world watched a military operation by a super-equipped army which, thanks to the ministrations of the USA and the super-modern rockets which it sent right up to the end – flattened and invaded south Lebanon, killing hundreds of civilians, displacing a third of the population and putting the economy of the country back twenty years. Israel is guilty of a great many war crimes, as confirmed by the reports of Amnesty International and Human Rights Watch.
The arrest of Israeli soldiers by Hezbollah was the pretext to apply a prepared plan. As Cypriots, we have our own particular experience of military intervention and reject the philosophy of sitting on the fence underpinning Parliament's motion for a resolution and any possibility of equating the victims with the perpetrators.
We support the embargo on consignments of military equipment to Israel, in order to interrupt the operation of this military machine and send the message that the international community disagrees with the genocide being perpetrated against the Palestinian and neighbouring peoples. We call for the creation in our region, including Israel, of a nuclear-free zone.
We need to condemn the policy of Israel towards Palestine outright and to decide to return immediately to the negotiating table with a view to quickly finding a final solution.
. It is appalling that Parliament has opted to take the view suggested by this report, namely putting Israel and Palestine – that is, the aggressor and the victim – on an equal footing, when what is required is clear condemnation of both the war crimes committed by Israel in Lebanon, and the attacks and the State terrorism that Israel continues to perpetrate in the Palestinian occupied territories, including Gaza. This is a bad start.
At a particularly complex and dangerous time, what the EU should be doing is, at least, to demand that Israel comply with the UN decisions as regards its occupation of the Palestinian territories, the immediate cessation of Israel’s operation of the occupied Palestinian territories, the immediate lifting of the Gaza blockade, that is to say, by reopening the border with Egypt and allowing the free movement of persons and goods, the return of the Golan Heights to Syria and the Shebaa Farms to Lebanon, the immediate release of elected Palestinian ministers and members of parliament, the opening of negotiations for the exchange of prisoners, the end of settlements, and, lastly, that Israel resume the return of Palestinian tax and customs revenue.
Lasting peace in the Middle East is dependent on respect for the rights of the Palestinian, Syrian and Lebanese people to their own sovereignty.
. In this debate on the situation in the Middle East, I want to remind Members that on 31 May 2005, Parliament voted through a resolution entitled ‘The Assyrian community and the situation in Iraqi prisons’.
I am afraid to have to report that the situation of Christians in Iraq, and the Assyrians in particular, continues to deteriorate. We have just learnt that Dr Donny George, Director of the Iraq Museum and one of the most high-profile Assyrians within the country, has fled to Syria with his family.
The outgoing United Kingdom ambassador, William Patey, has indicated that Iraq is already in an undeclared civil war.
What is to be done? We must get fully behind church leaders and the Save the Assyrians campaign, which I support and which supports me, in the campaign they are taking to northern Iraq later this month.
We in Europe and the United Nations need to press for this indigenous Iraqi community, like the Kurds, Sunnis and Shia, to have their own administration area within a united Iraq, as mentioned in the Iraqi constitution. Otherwise, the prospect is that the Middle East Christian community which, at one time, was 20% of the population, will be driven out completely.
.In my speech of 6 September in plenary, I appealed for a balanced assessment of the situation before, during and after the Israeli-Lebanese conflict, of its consequences for the populations concerned and of the future of that region.
The joint motion for a resolution does not seem to me to respond to this concern for balance in view, among other things, of recitals A and B, and of paragraphs 17, 20 and 25.
I therefore voted against this resolution.
The June List deeply regrets the current situation in Lebanon. In a war, it is always the defenceless and the innocent who have to pay the highest price. The conflict in Lebanon is a text-book example of the way in which violence begets violence, and we strongly repudiate all forms of violence perpetrated by both sides. The report as a whole contains many sound proposals and ideas, but we believe that the UN should be the body with the highest authority in this area. The report also touches on a sensitive foreign policy issue about which the Member States’ governments disagree. We believe that it is up to the government of each Member State to adopt a position on this issue. We believe that the issue as a whole is one for the UN and not for the EU.
The June List is therefore abstaining from voting.
. Among other aspects worthy of criticism, by seeking to confuse the aggressor, Israel, and its crimes, with its victims, the Palestinian and Lebanese people and their legitimate resistance fight faced with aggression and occupation, Parliament has, once again, disgracefully, washed its hands of Israel’s responsibility for its crimes.
It also conflates UN Security Council Resolutions 1701 and 1559, emphasising that ‘the ultimate objective should be the disarmament of all militias, including Hezbollah’, and yet pays mere lip-service to Resolutions 242, 338, 426 and 520.
Nevertheless, given the overwhelming evidence of the serious developments in the Middle East, in the face of Israel's brutal aggression towards the Palestinian and Lebanese people and in particular, given the resolute, determined resistance of the people of these countries, Parliament recognises what has long been needed: ‘a fair and lasting solution to the Israeli Palestinian conflict is imperative for peace and security to be reinstated throughout the region, a 'global, sustainable and viable solution’ for the region based on ‘pertinent UN Security Council resolutions’.
. I welcome the European Parliament’s resolution on the Middle East. Progress towards a lasting peace in the Middle East will only be made when the mutual coexistence of an Israeli and Palestinian State, both with secure and recognised borders, is respected and endorsed by the international community. In light of this, I call on the EU to do everything possible to secure that conclusion.
Whilst the conflict persisted in Lebanon, international attention was ignoring the 250 air strikes, 1000 artillery shells, and more than 200 killings inflicted on the people of Gaza as well as, at the most recent count, around 300 Palestinian child prisoners being held captive in Israeli jails. I believe that there is no military solution to this crisis and that the EU should call on Israel to desist from offensive military action in the region and immediately release the Palestinian child prisoners arrested by the Israeli army.
. The humanitarian catastrophe witnessed in Lebanon, with hundreds of deaths and injuries on both sides, damage to vital infrastructure and hundreds of thousands of people displaced has not ended with the ceasefire. It is clear that a just and lasting solution to the Israeli-Palestinian conflict is essential to the peace and stability of the entire region.
Strong and positive leadership is required to bring the Middle East peace process back to the top of the international political agenda. The European Union can have a role tin providing some of this leadership, including through rethinking its approach on aid to Palestine and its relations with Hamas.
. We are giving our opinion today on a motion for a resolution on the crisis in the Middle East, demonstrating that, unlike the European Council, Parliament is reacting properly to the situation. I am voting in favour because this resolution includes certain elements that are crucial to strengthening the fragile truce between the Israeli Army and the Hezbollah militia. As the text indicates, only political dialogue can resolve this conflict, never military action.
Despite that, certain questions remain on the table, such as, for example, Israel’s impunity following the conflict. The EU should be brave and head the call for Israel to share in the costs of repairing the devastation caused by their bombing of infrastructures and civilian targets.
Particularly because the continuing occupation of, and aggression against, Palestine must not be forgotten, it is essential that there should be an International Conference on resolving the Middle East crisis. Such a conference would seek sanction measures against the State of Israel and its return to respect for international law and would clarify the Road Map aimed at resolving the conflict.
– The Greek Communist Party voted against the unacceptable joint motion signed by delegates from all the political parties.
It identifies with the ΕU stand which approved the 'new Middle East' NATO/USA plan, the consequence of which was the war against Lebanon, which it calls a 'conflict', thereby acquitting Israel.
Attempting to present the ΕU as impartial, it puts victims and perpetrators on an equal footing, implicating the resistance of the peoples against the imperialist policy of Israel and the USA.
It approves Resolution 1701, welcomes the despatch of European occupying forces and pushes for the disarmament of grassroots forces which heroically resisted the unfair, aggressive war. In this way it consents to the implementation of the imperialist plans. It ascribes responsibility to the Palestinians without condemning their genocide by Israel.
It does not refer to the recognition of the Palestinian government or to the release of thousands of Lebanese and Palestinian detainees in Israeli prisons.
It welcomes the occupying presence of the ΕU in the Middle East, which does not guarantee peace for the benefit of the peoples, but will fuel an escalation in the situation in a bid to implement the ΝΑΤΟ plan to control the area.
The political forces which signed bear huge responsibility towards the people and the grassroots forces and organisations which have been fighting for a great many years with rivers of blood.
In this fight, the Greek Communist Party expresses its solidarity, calling on the peoples to step up the fight against Euro-American imperialism.
. The agreement to send troops to the Lebanon betrays ignorance of the rules of engagement.
Although this House’s expression of support for the summoning of a peace conference for the Middle East is to be seen in a positive light, it is regrettable that its Members' vote in favour of sending troops to the Lebanon was on the basis of a mandate lacking in any clarity; they received no briefing or other information on UNIFIL’s rules of engagement, which are still secret.
This House’s resolution speaks in terms of welcoming a ‘strong mandate’ for the force to be sent to the Lebanon; it does not explicitly exclude the possibility of the disarming of Hezbollah being a task for UNIFIL soldiers, and hence also for soldiers from EU Member States. It is recklessly perverse to advocate military action of this kind, and the effect of it is to give the green light to European troops being used to wage war in the Lebanon.
It is shameful that the war in the Lebanon is described in the European Parliament resolution as nothing more than an ‘overreaction’ on the part of Israel to attacks by Hezbollah, and this can be regarded as nothing other than cynical in view of the many civilian victims in the Lebanon.
There are evidently those who can never get enough of them, for, in the resolution, it is claimed that ‘the presence of a multinational force in Lebanon could be taken as an exemplary model to be followed in the negotiation process for a settlement of the Israeli-Palestinian conflict’. On the contrary, what is needed is a political solution rather than the sending of more and more troops.
. Sometimes the only thing to talk about is peace. This is not the time for recrimination, confrontation or settling old scores. Peace in the Middle East can only be built between peoples, countries and States that are free and democratic, responsible for their own acts and capable of administering their own territory. Democracy, freedom and development are the best antidote to ideologies under which some unfortunate people become hostages to terrorism and extremism.
It is also necessary at this time to talk about security, without which peace cannot be established. Consequently, sending a significant military force with operational capacity to southern Lebanon is a solution that could change the course of events and that could help prevent a repetition of the attacks and the wars.
We are aware of the risks, however. Not everyone has the best intentions at heart, and not all regimes are inclined towards a conciliatory stance. This will not stand in the way of peace, but will simply stop people from being naïve.
. I endorse the compromise text on the Middle East. There is no military solution to the problems of that region. Not only the gross and deliberately indiscriminate use of force by Israel, in the shape of the bombardment of civilian targets, the use of illegal weapons, the large-scale destruction of civilian infrastructure and the serious damage done to the coastline, but also the indiscriminate rocket attacks mounted by Hisbollah, are deserving of our condemnation.
The Member States must prevent a renewed arms race in the region by strictly applying the EU code of conduct on weapons exports to all weapons supplied to it. Now that the USA’s policy in the area has proved a failure, it is vital that a new regional peace conference – a ‘Madrid II’ – be held in order to find a comprehensive, sustainable and attainable solution based on the right of the State of Israel to live within secure and recognised borders and on the right of the Palestinians to a viable state of their own, based on the occupied territories, with a great deal of attention given to security and disarmament.
The EU must revive dialogue with Syria and involve that country in the efforts towards peace, by signing the joint association agreement as a major step towards addressing human rights there in a more effective way.
– For 34 days, the world watched a military operation by a super-equipped army which, thanks to the ministrations of the USA and the super-modern rockets which it sent right up to the end – flattened and invaded south Lebanon, killing hundreds of civilians, displacing a third of the population and putting the economy of the country back twenty years. Israel is guilty of a great many war crimes, as confirmed by the reports of Amnesty International and Human Rights Watch.
The arrest of Israeli soldiers by Hezbollah was the pretext to apply a prepared plan. As Cypriots, we have our own particular experience of military intervention and reject the philosophy of sitting on the fence underpinning Parliament's motion for a resolution and any possibility of equating the victims with the perpetrators.
We support the embargo on consignments of military equipment to Israel, in order to interrupt the operation of this military machine and send the message that the international community disagrees with the genocide being perpetrated against the Palestinian and neighbouring peoples. We call for the creation in our region, including Israel, of a nuclear-free zone.
We need to condemn the policy of Israel towards Palestine outright and to decide to return immediately to the negotiating table with a view to quickly finding a final solution.
– I voted in favour of the joint resolution tabled by six political groups on forest fires and floods. Firstly, I am pleased that, as well as fires, floods have been added to the initial text. Essentially, it is clear that, over time, the increasing scale of natural disasters and other disturbances affecting territories and populations sometimes overwhelm certain Member States' capacity to respond, and the European Union’s help is required. The fact is that the European Union does not seem to have enough involvement in the response to these crises, and I regret that the resolution does not clearly and more firmly support the idea of creating a European civil protection force. This would not mean recruiting officials responsible for civil protection, but having chief personnel at European level with the power to coordinate certain civil protection forces within the Union’s territory, and this, at the request of a Member State unable to tackle a specific situation.
We have today voted against the joint resolution on forest fires.
We regret the large number of extensive forest fires and floods that have hit Europe. We believe that, in certain cases, the EU should provide financial aid to affected countries and regions when extreme natural disasters occur. Such aid must not, however, give rise to a situation in which forest fires lead to financial benefit.
We do not, however, believe that the fires and floods that recur each year in the same regions justify either common instruments for combating these events or common funding for compensating those affected. We believe, on the contrary, that the most important work on combating these fires and their causes should be done locally and nationally and also be initiated and funded at those levels.
. British Conservatives sympathise with the victims of the summer forest fires. However, this resolution does not sufficiently address the fact that most of these fires seem to have been deliberately started by arsonists. Even the Spanish Government’s own Environment Minister suggested that some of the fires could have been started by forestry workers angry at not being drafted over the summer by the regional firefighting brigades. It is imperative that individual Member States take more preventive action to stop these deliberate acts from re-occurring. For this reason, British Conservatives will not be supporting the joint motion.
. We voted in favour of the report, but we are disappointed at the rejection of our proposal to call on the Commission to offer extraordinary Community financial assistance to Portugal, with a view to supporting recovery of the forest areas burnt in the Peneda-Gerês and Serras d’Aire e Candeeiros National Parks, on account of their incalculable ecological, landscape and economic interest.
We welcome, however, the fact that Parliament has once again called on the Commission to apply the European Solidarity Fund flexibly in order to facilitate its application in cases such as the tragedies arising from forest fire disasters. Forest fires do not only bring about huge losses, they also affect people’s way of life, especially in the less wealthy areas that have to confront the adverse effects on infrastructure, on economic potential, on jobs, on the natural and cultural heritage, on the environment and on tourism, which have a knock-on effect on economic and social cohesion.
We also welcome the emphasis on the need for the European Agricultural Fund for Rural Development and Forest Focus to channel their efforts into preventing forest fires in southern countries.
The June List welcomes international solidarity when a country is hit by forest fires or floods. We regret, however, that the EU institutions are trying to use tragic events of this kind to strengthen the EU’s influence over various policy areas. It is mainly the responsibility of the Member States to take measures to reduce the likelihood of, for example, fires breaking out. Resources can be coordinated and joint action taken outside the context of EU cooperation.
I am thus voting against this resolution.
. – Unfortunately, Mr President, the motion only contains a limited reference to the possibility of not reforesting privately-owned areas which qualify as forested areas. The reclassification of forests resulting in changed land uses, the legalisation of major infringements are, for Greece at least, the basic cause of the outbreaks of fire which are due in large part to arson.
These crimes are aided and abetted by policies of commercialisation, privatisation and exploitation of forested land for other activities, thereby sacrificing these important lungs of life at the altar of profit and seriously downgrading the environment.
In Greece, they are even proposing amending the relevant article of the Constitution protecting forests, or at least what is left of them, especially around large towns and developed tourist and residential areas, so that there are no obstacles to the implementation of this anti-grassroots, anti-environmental policy.
These criminal policies are being helped by inadequate resources and a lack of personnel, emphasising the political responsibilities of the EU and the governments and the inhumane and anti-environmental consequences of the policies they apply.
There is a serious and immediate need for compensation for the victims. However, there is an even more serious need for a different policy.
. We have just come back from our holidays. Normally we would be feeling refreshed and raring to go.
This year, however, we have returned impoverished, following the fires that have devastated forests, attacked houses and taken away human lives. We are tired of excuses and are feeling decidedly disillusioned.
This scenario of drought, hot summers and fires has been repeated, without fail, in recent years. It is not enough for us to settle for an accurate calculation of when crises will strike. Much more can and must be done.
The Member States are responsible for emergency management on their territory, and they must be held to account when they do not do everything in their power to prevent such disasters. I therefore condemn my government’s failure to carry out brushwood clearance, for which it is responsible in the Peneda-Gerês National Park. This failure is incomprehensible. This failure was incendiary.
I must express my sadness at the loss of human life in various fires in my country and other European countries. If we needed reasons to be more effective, the actions undertaken in our countries and the Union’s aid measures are intertwined with the loss of human life. We must be resolute in the fight against the fires, in the fight against the destruction of property and our forests, and in preserving the future.
. Mr President, I have reluctantly supported this resolution though do so having voted against the idea within it that a full blown delegation of the Parliament be sent to view fire damage in various places. I do not see that this is proportionate to the issues and that the funds likely to be used in this venture would be better used elsewhere.
. It is a tragedy that this failed over agriculture when it is less than 5% of the GDP for the European Union and the United States and yet so vital for developing countries. While India has made the offer to end farm subsidies by 2013, the US seems hell-bent on increasing agricultural subsidies. We can only hope sanity returns to these negotiations so important and so vital for so many!
. What comes through from the statements made by UNICE and Mr Mandelson is that those who stand to lose out the most from the suspension of WTO negotiations are the least developed countries. The statements gloss over the content of the Doha Agenda, which seeks to promote the liberalisation of goods and services, the central idea being that development is promoted by means of the free trade of any obstacle to the large multinationals and that there is a contradiction between multilateral and regional bilateral trade agreements. Nothing could be further from the truth.
The WTO is at the beck and call of the large multinationals, providing them with expanding markets, boosting their profits, giving them access to raw materials and paving the way for further exploitation of the capitalist periphery.
With the current restriction on market expansion and the increasing strength of the emerging powers, central rivalries intensify and it becomes more difficult blindly to accept the periphery. Furthermore, resistance has grown to the destructive policies of the IMF, the World Bank and the WTO and to the multinationals’ all-consuming domination.
Hence the pressure at the negotiating table for the periphery to accept the Agenda, as happened with the Uruguay Round, which took eight years to conclude.
We therefore voted against.
. I hope this resolution on the suspension of the Doha Round will send a clear signal to the negotiating parties of this Parliament's ongoing commitment to multilateralism as a driver of global development.
It is true that countries do not come to the table as equals in international trade. This means we need to honour our Doha commitments to ‘less-than-full reciprocity’ in NAMA, to special and differential treatment and Aid for Trade for the poorest countries. It means especially that we cannot continue to allow agriculture, accountable for only 2% of our economy, to remain the stumbling block of these talks.
I hope that this period of stocktaking at the WTO will enable parties to reflect not only on how that organisation must change, but also on the merits of that organisation – a unique body in international law. Bilateralism – with its unequal terms – is a poor substitute for developing countries who will be forced to accept less favourable terms on market access and intellectual property rights. I voted for a renewed commitment to this WTO round, as an ambitious trade round but also as the development round it was originally intended to be.
. – At the Geneva summit in June 2006, Europe showed itself to be flexible until it submitted at the WTO trade negotiations. After having accepted, on 18 December 2005 in Hong Kong, our relinquishing our agricultural export refunds, from 2013 onwards, Mr Mandelson, our Commissioner and chief negotiator, made the magnificent gesture in Geneva of allowing an international agreement to be reached: the reduction of as much as 50% of the customs protection of our agricultural market.
Yet, Brazil, which has forthcoming presidential elections, and the United States, which has forthcoming Congressional elections, have not taken the slightest risk: for the United States to reduce its internal aid, and for Brazil to open its industrial market.
The negotiations will end up being resumed, but we already know that the Commission has yielded with regard to export subsidies and to the protection of our agriculture and our viticulture against the social dumping of third countries, in which multinationals manufacture goods without there being any labour law or social legislation.
The solution for 2007 and for breaking the deadlock is to have the imagination to invent flexible, refundable and discountable customs duties, that is to say, deductible customs duties.
. Anyone who believes that trade is one of the driving forces behind economic development, and, no less importantly, bringing people from different countries together, must be bitterly disappointed at the July decision to suspend the Doha Round negotiations indefinitely. The fact that negotiations have reached an impasse is terrible news.
The issue at hand is not one of promoting the total, immediate opening up of all borders or immediately stopping all State aid. In economics, utopias tend to be dangerous and rash behaviour expensive. It is completely desirable, however, for world trade to open up and thus to allow the maximum amount of trade between the north and the south, between countries of the south, and between the most and least developed countries. This must be done in a fair and balanced way, and in such a way as to benefit the most competitive producers, the most hard-working exporters and, that no less important but oft-forgotten player, the consumer.
The EU must be equal to the task of moving forward, reaching a satisfactory agreement among its Member States and playing a leading role at the WTO. A world with freer trade is a freer world.
. Mr President, trade issues must be dealt with globally, where at all possible, and it is worth the effort of continuing if we presently cannot find agreement. The alternative is a morass of unequal bilateral deals which will in the main disadvantage the developing world, we are already seeing this trend worsening. Agreement will evidently take more time, though in the short term there are other weapons in our armoury. The "Aid for Trade" agenda provides a useful means of working towards effective development and I would like to see it progress, while of course hoping that the Commission will continue to press for substantive progress in the WTO itself.
. – The French press has on several occasions over the last few months published reports on the damage that the counterfeiting of products and brands causes to the economy. This is the proof that this phenomenon, together with globalisation, is reaching very worrying proportions, of which the public authorities and the citizens are becoming increasingly aware. It is therefore estimated that 100 000 jobs have been lost in Europe as a result of the manufacture and placing on the market of counterfeit products.
Over and above the protection of intellectual property, however, there may also be tragic consequences where health is concerned. Such is the case with regard to the counterfeiting of medicines and vaccines, which endangers the lives of millions of people, particularly in developing countries, and above all in Africa.
Consumer protection is an important duty of the European Union. The Union must therefore harmonise and enhance its legislation aimed at fighting this scourge, which is reaching worrying proportions. It must also help to enhance legislation in third countries.
It was therefore with great interest that I voted in favour of the resolution on the counterfeiting of medicines.
. I had no problems in supporting this resolution. The counterfeiting of medicines is the most serious and most amoral form of counterfeiting given that it endangers the health of millions of consumers. This problem is particularly prevalent in developing countries where medicines without essential active ingredients are circulating (in some countries as high as 50% of the medicines available) and are being used to treat fatal conditions such as HIV/AIDS, TB and malaria.
There is no reason why counterfeiting of medicines and their distribution within or across borders should not constitute a criminal offence in international law. I and my colleagues would like to see greater coordination of national and transnational bodies involved in the fight against piracy. I also support the EU taking a leading role in strengthening the regulatory and quality-control capacity for medicinal products and medical equipment placed on the market in resource-poor countries.
I would call on the authorities and pharmaceutical companies to continue to guarantee the origin and quality of medicines available, recognising the utmost importance of fighting this dangerous form of piracy.
– Mr President, a rather contradictory approach can be observed today in this House. On the one hand, we have a report, by Mrs Wallis, which proposes that we join the Hague Conference in order to unify the conflict-of-laws rules, and that seems an excellent approach to me. On the other hand, we have this tendency to want to unify the substantive rule of European contract law. I believe that the first approach is the right one, while the second approach is far more questionable.
As regards European contract law, it seems to me that it should simply be decided, for example, that the applicable law shall be the one chosen by the parties and, if they have not chosen an applicable law, that the applicable law shall be the one established in the place in which the contract was concluded and, finally, if the contract was concluded between parties located in different places, that the law applicable to the contract shall be the one established in the place in which the contract is enforced. The wording of this very simple rule simply needs to meet the legitimate need for legal certainty without necessarily having to unify in a rather arbitrary and authoritarian way the national law of each of the Member States.
. Air carriers that operate passenger flights to the USA supply US security agencies with personal data contained in Passenger Name Records (PNR), at the request of the authorities, on the pretext of the so-called 'war on terror'. Included in these data are 34 categories of information, for example: hotel and travel bookings, telephone numbers, email addresses, private and work addresses, favourite foods, numbers of credit cards, and many others.
Parliament has ruled that this agreement between the EU and the USA is illegal. It criticised the lack of legal clarity and its excessiveness as regards safeguarding the citizens’ rights, freedoms and guarantees and personal data protection enshrined in the European Convention on Human Rights. The Court of Justice backed Parliament’s view as regards the legal basis, overturning the Council’s decision, with effect from 1 October 2006.
This is another unacceptable situation that must end, as it undermines rights, freedoms and guarantees, and forms part of the current trend towards securitarianism. It also means that the USA’s sovereignty takes precedence over that of the individual Member States, given that according to the agreement, current and future legislation of the United States in this field would be applicable.
. An agreement between the EU and the USA on the use of passenger name records is urgently required, in light of the impending legal vacuum from 1 October 2006. We must ensure, therefore, that we are clear about the principles we bring to the negotiating table.
The protection of our citizens’ fundamental rights is without question the backbone of any negotiation in this area. Yet we cannot ignore that the world is a terrifying place in which the prevention and fight against terrorism is an increasingly important value and objective.
Whilst globalisation has opened up new worlds and new trade and enabled the citizens to explore new territories, it has also enabled new monsters to show their claws. Terrorism and organised crime being examples of this.
There are measures that must be taken quickly, based on clear, precise principles, to protect our citizens from any attack on their lives, their property and their fundamental rights. I am therefore in no doubt that these are the same principles that will guide our partners at the negotiating table and that the agreement will be negotiated with a view to protecting our citizens.
. – I should like to pay tribute to the outstanding work of my colleague, Mr Sifunakis, regarding the protection of the European natural, architectural and cultural heritage in rural and island regions.
As the elected representative of a rural region in which the natural heritage is protected, the architectural heritage is ancient and the cultural heritage is rich, I appreciate the importance of this report.
I also believe that the multifaceted character and strong identity of the heritage of our rural and island regions is what sets them apart and makes them rich.
I fully endorse the report’s recommendations in relation to the measures aimed at suitably protecting, rehabilitating and promoting small traditional communities.
The necessary resources must be harnessed both from the Structural Funds and from the appropriations earmarked for the environment and the national allocations.
All European initiatives such as the ‘European Union Cultural Heritage Prize’ and the ‘European Heritage Days’ must be encouraged and made more widely known in order to promote the diversity and richness of Europe’s heritage, as a factor of social cohesion.
Furthermore, I believe that more importance should be attached to preserving and passing on the regional languages, dialects and patois of our rural and island regions, as these are also part of our heritage.
. I voted in favour of the report by Mr Sifunakis on the protection of the European natural, architectural and cultural heritage in rural and island regions, because I believe that cultural heritage should be strengthened and incorporated fully into the EU’s policies and financial resources, through the use, for example, of the Structural Funds.
Given that rural areas cover some 90% of the territory of enlarged Europe and constitute a precious reservoir of natural life and cultural capital, it is vital that we invest more in the development of local economies, so as to reverse the trend of dwindling rural populations, encourage and support ‘alternative, sustainable tourism’, and safeguard local know-how and traditional professions.
. I voted in favour of the report by Mr Sifunakis (Socialist Group in the European Parliament, Greece) on the protection of the European natural, architectural and cultural heritage in rural and island regions, because I believe that the historical and cultural heritage of rural island regions should make a substantial contribution towards enhancing the social and economic development of these regions.
I also believe that the positive aspect of this report lies in the promotion of the concept of sustainable development, capable of striking a vital balance between local communities and the environment, and in the integrated attitude that it proposes for traditional farming areas. As regards the civic participation of civil society, I feel it is important to highlight the emphasis that Mr Sifunakis places on the need to involve local people in preparing and implementing policies, some of which are in the report, as follows: a systematic study of the cultural heritage and the creation of a legal framework for its protection; funding to restore local monuments and traditional farming methods; comprehensive restoration of traditional habitats and traditional forms of architecture; and know-how and traditional professions passed down through the generations.
Accordingly, my vote in favour is based on its quality. I therefore wish to congratulate Mr Sifunakis.
. Although the report contains some contradictions and one or two points to which we do not subscribe, we voted for the final resolution, because we feel it is important to support the protection and preservation of cultural heritage via the Structural Funds and the existing Community initiatives such as LEADER +, URBAN II and INTERREG III, which are set to be integrated into the new financial instruments of the CAP in the next budgetary period (2007-2013).
We also welcome the idea of calling on the Commission to adopt measures to facilitate greater accessibility and to encourage small companies, traditional crafts and trades and local traditions and customs, by a large-scale campaign to promote villages and communities within the Member States, so as to contribute decisively to developing the local economy and to containing the rural exodus.
The Commission and the Member States are also called upon to cooperate with the Council of Europe with a view to further promoting traditional communities and the architectural heritage in rural and island areas as part of the 'European Cultural Heritage Days' initiative so as to make the European public more aware of the value of local and regional cultural identities.
The June List believes that, in accordance with the principle of subsidiarity, it is the Member States, regions and local authorities that can and must protect natural, architectural and cultural heritage.
We decidedly reject the artificial creation of a common EU cultural heritage at EU level. The idea of creating a legal framework at EU level for protecting cultural heritage in rural regions is unrealistic. This is something that must be done at Member State level.
As always, the European Parliament’s Committee on Culture and Education has embarked on flights of fancy in its report. Paragraph 21 of the draft report proposes systematic action in favour of small, traditional communities along the lines of the cultural capitals system. This would add new costs to the EU’s budget.
Paragraph 24 of the draft report proposes efforts to establish a European Cultural Heritage Year. The European Parliament often proposes dedicating particular years to one topic or another. To arrange all of these, however, would in practice be impossible.
I am voting against the report as a whole.
. I wish to congratulate Mr Sifunakis on his important and timely report on the protection of the European natural and architectural heritage in Europe’s rural and island regions, to which I lend my backing. I especially welcome reference to the need for the EU to take joint measures to protect the heritage, which includes both the architectural and natural heritage of the regions, marked by people’s way of life over the course of time.
The conservation of the numerous elements of cultural heritage provides a foundation for further social and economic development and thereby enhances environmental protection, employment opportunities and European integration, and helps to prevent abandonment and dwindling populations.
– The next item is the debate on six motions for resolutions on Sri Lanka.(1)
. Mr President, I welcome the opportunity to speak this afternoon, but regret the need to do so because it seems not very long ago that this Parliament adopted a resolution on the situation in Sri Lanka. Since then, we have seen a return to, or a continuation of, the destruction, the deaths, the displacement of people, and indeed the recurrence of bloodshed in a way that all of us in this House would have hoped would have ceased by now.
I am sure that every one of us in this Chamber wants an end to the bloodshed and that we want a peaceful settlement in Sri Lanka. We may disagree about the path we should take, but we are united on that goal as this resolution makes clear. As our resolution says, the fact that there is no peace settlement is due to intransigents on both sides who trample on the aspirations of the majority and who are so concerned with their own role, their own future, their own vision of Sri Lanka that they are unwilling to let forces wanting peace work to that end.
The European Union now has to find its own way forward. For some of us, placing the LTTE on the terrorist list has led to a totally predictable reaction and the SLMM is no longer able to operate at full force or as effectively as we would want. Nevertheless, we still have to move forward. We have to look for the resumption of peace negotiations. We have to participate in those as fully as we are able and with all the contacts that we have in order to find a way forward, so that we can get on with distributing the tsunami aid properly and look to a peaceful future for all.
Mr President, this is not the first time we have addressed this issue, and we are aware that Sri Lanka has frequently been the subject of debate in the House.
We have already referred to historical matters, and I have certainly spoken recently on the difficulties related to our need to take a stand on the situation of the parties to the conflict. On the one hand there is the continuing harm befalling all those who are victims of these conflicts, while on the other hand we cannot forget that specific past circumstances are affecting the present. We cannot automatically assume that these people are simply unfortunate and cursed by blind fate.
It is necessary to accept a particular definition as to who in Sri Lanka – and I hesitate to resort to such controversial terms, but here goes – is the original host there, and who is the guest who has become too big for his boots, and whose activity is detrimental to the host. I do not wish to name individuals or refer to any particular side or party, but I would like point out that the present situation cannot be judged without a specific analysis and judgment of earlier events and without some basis for dividing people into aggressors and victims. After all, you cannot just simply label every victim as innocent and anyone who is on top as guilty at that particular moment. Of course, we as an international organisation should obviously ensure first and foremost that the sufferings of ordinary people stop as soon as possible, but we cannot do so without taking account of the historical context, and of a certain understanding of who are the goodies and who are the baddies. It seems to me this House needs to take considerably more action than it has hitherto.
. Mr President, after decades of warfare and intensive mediation on the part of the Norwegians, successive Sri Lankan Governments have declared their willingness to work towards an agreement with the rebel Tamil Tigers, with the possibility of a confederation preventing the central government from intervening in the democratic administration of the autonomous north-east around Jaffna. This good intention has, unfortunately, become the subject of political disputes within the Sinhalese population, some of whom believe that the Tamil rebels should be made to content themselves with less, and the divided state of the majority population undermines the minority’s faith in the possibility of a peaceful resolution.
For as long as the Tamil minority cannot rely on political agreement among the Sinhalese majority or on its earlier promises, we cannot expect it to sit patiently and wait for something to be offered to it. In the meantime, both parties have gone back to violence. Europe must be consistent in not taking either side, instead doing everything possible to foster peace and conciliation.
Although the rebel organisation LTTE is not banned within Sri Lanka, it has, since May 2006, been on the European Union’s list of terrorist organisations, and this is something to be regretted in that it makes negotiations more difficult and encourages the perpetuation of violence. Putting an organisation on the list of terrorist organisations is an indication that it is not one to be negotiated with and that every effort is to be made to stamp it out.
We have known for many years that it will not be possible to wipe the LTTE out or exclude them, even if we wanted to do so. That is why talks have been going on with them for so many years. We need them if there is to be reconciliation and peace. That is why we must do everything in our power to bring an end to the despair that has driven them to again resort to violence.
. Mr President, I should like to condemn strongly the recent spate of violence in Sri Lanka. At the weekend government patrol boats engaged Tamil Tiger rebels in the northern seas. This marks yet another outbreak of violence between government forces and the rebel movement but, as we know, violence is not the way to resolve complex and sensitive conflicts.
Ever since the Tamil Tigers were classified as terrorists by the Council, the situation in Sri Lanka has worsened. The labelling of this group has undoubtedly driven that movement further away from the negotiating table. My approach as chairwoman of Parliament's Delegation for relations with the countries of South Asia and the South Asia Association for Regional Cooperation is that both parties should be brought together and both held equally responsible for the recent violence. Neither side can be immune from blame, and both must accept responsibility.
The Sri Lankan Government has failed to adopt a measured approach to the rebel threat. It must be careful not to adopt the terrorist approaches currently associated with the rebel movement it so violently pursues.
The targeting of schools and hospitals in northern Sri Lanka is not the action of a responsible, democratic and peace-seeking government. As we all know from other terrorist flashpoints in the world, the root causes of any conflict need to be analysed closely. We need to deal with the causes of the conflict. The heavy-handed approach adopted by the government does not help address these root causes.
Let us not forget that many people have lost their lives, including 17 EU nationals working as aid monitors. No longer can we tolerate violence against innocent people, aid agencies, NGOs and monitors in the region. It is time for good sense and negotiation to prevail in Sri Lanka.
. Mr President, Sri Lanka is a beautiful country, located at a key economic crossroads, with an enterprising and industrious people. What a terrible shame that the hopes and ambitions of a generation of Sri Lankans have been blighted by terrorism. Sri Lanka has made progress in recent years; how much more could have been achieved in terms of rapid economic and social development if there had been stability and security?
I do not want to underestimate the strength of feeling among many Tamil citizens, in particular, that they were not getting a fair deal, but we can be certain that terrorism has not improved their opportunities one iota. The Tamil-speaking population is very mixed. Of a population of four million, one quarter or so are so-called hill Tamils, who have never been associated with the LTTE, while a further quarter are Muslims, who certainly find little attraction in the LTTE. Most of the Tamil peoples of Sri Lanka live in the centre and south of the island, outside areas that have been under LTTE control. Those living in those areas have little opportunity to express their true feelings about the terrorist masters who dominate their lives.
I have no doubt that over the years there have been abuses of Tamils and that on occasion security forces have acted with insufficient regard for ordinary Tamil people in the areas of conflict. I therefore congratulate the Sri Lankan Government on the commitment it has made to investigate atrocities and serious human rights violations and to bring the perpetrators to justice. Of course, the greatest human rights violators are the terrorists.
Successive Sri Lankan Governments have sought to improve the situation of the Tamils and have offered various devolutionary proposals that would give the Tamil population considerable autonomy, while preserving the unity of the country. Each of those proposals has been rejected by that same intransigent leadership at the LTTE.
In our resolution today, we are calling upon all parties to the conflict and troubles in Sri Lanka to pull back from the brink. We are calling for an immediate, comprehensive and verifiable end to hostilities, respect for human rights, unhindered access throughout the country for humanitarian workers, and for the Government and opposition in Sri Lanka to come forward with a bold gesture of reconciliation, including constitutional revision, as a matter of urgency.
Meanwhile, the Council, Commission and Member States must redouble their efforts to help bring a stable and just peace to Sri Lanka and restore security and prosperity, and that includes bearing down hard on the agents of terrorism.
. Mr President, the end to the violence seems to be further away than ever. One of the reasons for this was the failure to have a second round of the Geneva peace talks, with the LTTE pulling out. Hopes of further talks have been damaged by the Council proscribing the LTTE as a terrorist organisation on 29 May 2006. I am personally pleased that an amendment has been tabled to that effect and I am sorry that it is not in the resolution. The banning of the LTTE only leads to further isolation. They are not permitted to travel, so another Geneva conference is impossible.
We should be realistic here. However much we condemn the terrorist acts by the LTTE – and we do – the government is certainly not blameless. We just have to look at the 17 French aid workers who were killed on 4 August 2006. Evidence points to the government security forces being responsible – we do not know as yet. This incident and all the others perpetrated by the LTTE and the government need further investigation by an independent human rights expert. What I find so reprehensible is that neither the government security forces nor the Tamil Tigers do enough to protect civilians. Persistent uncertainty about what has actually occurred and who is responsible for alleged war crimes and other violations of international law is fuelling fear and panic among the civilian population. We must have a strong, effective monitoring operation, but it must have the support of the government, the LTTE, the United Nations and its members.
Mr President, the cease-fire that has been in place in Sri Lanka since 2002 has been broken on repeated occasions; in mid-June, sixty people were killed in the worst attack so far, for which the government declared the LTTE responsible. Workers from the French organisation ‘Action against hunger’ dealing with the damage caused by the tsunami were murdered at the beginning of August, and over 100 people were injured, and 61 killed, in the middle of that month – all of them children and young people – in a massacre suspected to have been carried out by the state's security forces.
This year, 2006, reminds me of 2001, when we were with the SARC delegation in Jaffna and saw the results of the civil war, in the shape of ruined villages, scorched earth, and tens of thousands of bewildered and desperate refugees. In our dialogues with government and opposition, human rights activists, Buddhists and Muslims, we have always put the case for the peace initiative mounted by the Norwegians, who, this year too, tried – and failed – to act as mediators.
It is not acceptable that the fact should be glossed over. It is the LTTE that bears responsibility for the bomb attacks on civilians, for the month-long blockades of drinking water plant and for its own refusal to stop recruiting children as soldiers.
There is, however, good news to report. Two Tamil parties have decided to join the coalition government. The President is willing to allow violations of human rights by the army and police to be investigated, and many people in positions of political responsibility are coming to realise that the Tamil population must be enabled to stop perceiving themselves as second-class citizens. It is to be hoped that there will be more good news of this kind, and less of the horror stories that we heard previously, for that is what Sri Lanka, as one of the oldest democracies in Asia, deserves.
. Mr President, this item on the agenda, as we know, is about debates on breaches of human rights, democracy and the rule of law. The situation in Sri Lanka at the moment is tragic, and there have indeed been many breaches of human rights. This motion refers to the work of the Sri Lankan Monitoring Mission. That independent body has blamed the LTTE for the attack on 15 June and, as Mrs Lynne has said, it has blamed the Sri Lankan Government for the murder of the 17 aid workers in Muttur at the beginning of August.
This shows the seriousness of the situation. Regrettably though, some people involved in the debate – not just the one this afternoon, but also others – are trying to assign all the blame to one side or the other. We have to accept that in any conflict situation there is grave fault on both sides, and that the military responses have in many cases been disproportionate. What started out as a little local dispute over water supply has cost hundreds of lives, displaced thousands of people and brought the country to the brink of civil war.
All sides – the LTTE, Colonel Karuna and the Sri Lankan Government – must realise that there can be no military solution and that peace negotiations without preconditions are the only way forward. It is in this spirit that Amendment 5 seeks to keep the negotiations open. Everyone accepts that the LTTE is a player, and yet the EU has effectively washed its hands of negotiations through its proscriptions.
Let me make something clear. Just because I am saying this, and because Mrs Lynne said something similar, as did Mrs Lambert and Mr Meijer, that does not make us terrorists or apologists for terrorism, which we condemn. It just means that we need to keep negotiations open. Equally, we need to do everything we can, as mirrored in Amendment 4, to help the ordinary people of Sri Lanka, who have suffered for so long and need a peaceful solution.
. Mr President, tragically the incidents of bloodshed in Sri Lanka continue to occur and the responsibility lies with both Government and Tamil forces. Evidence from the SLMM shows that: Government forces have killed 17 aid workers; the LTTE have bombed a bus, killing 64 civilians; and the Sri Lankan Air Force has bombed a campsite in the north, killing 51 young people.
Whilst in the short term there is an urgent need for an independent commission to investigate the recent disappearances, abductions and extra-judicial executions, in the long term we must repeat the call made by this House in the last resolution for a wide-ranging human rights agreement between the parties involved in the civil war and its facilitation by an effective independent international monitoring mission. The lessons learned from the weaknesses of the SLMM demonstrate that for human rights to be a fundamental building block of a just and enduring resolution of the conflict, that body must have real enforcement mechanisms and unhindered access to both Government- and LTTE-controlled areas.
Let us hope that a political solution that would be acceptable to Sri Lanka’s minority communities will soon be found and that lasting peace and prosperity will replace violence and poverty.
Mr President, the Sinhalese and the Tamils have lived together in Sri Lanka – also known as Ceylon – for over two thousand years. Before the rise of Rome, before the Caesars, before the birth of Christ, there were Sinhalese kingdoms in Sri Lanka, along with colonies of Tamil kingdoms in southern India, and that is what makes it all the more tragic that, in the twenty-first century in which we are living, the situation there should be so explosive, although it has to be said that we Europeans, in colonial days, made our own contribution to making matters worse through our settlement policy, through the interests of the plantation owners, and much else.
Today, the most vital thing is that we should help to bring matters to a peaceful resolution, and that will be possible only if a distinction is drawn between the terrorists and what actually matters. The terrorists do not want a solution, any more than do the extremists and the people in positions of power, since they derive their power from the ethnic conflict, which is, in itself, perfectly capable of being resolved.
I would like to use the opportunity afforded by our sitting under an Italian president to say that one tremendous model for this is what has been achieved by the Italians and the people of the South Tyrol working together, which has turned out to be beneficial to both sides. Such a model of autonomy benefits not only the minority, but also the majority.
It is, I believe, high time that we start working towards a similar model of autonomy for Sri Lanka, where the situation is so dangerous, and it is for that reason that I welcome this very even-handed resolution, while of course supporting our group's amendment to it. I do, however, think it regrettable that we are, to some extent, giving ourselves over to inter-group ideological warfare instead of this House coming together to present a united front in dealing with this thorny political issue, which would enable us to carry a great deal more weight in our dealings with the participants in the civil war in Sri Lanka.
Mr President, in recent weeks violent clashes have again taken place in Sri Lanka between Tamil guerrillas and government forces. Over 800 people have died as a result of these brutal acts of violence this year alone. The weak judicial system in Sri Lanka has not reacted to widespread cases of human rights violations, the murder of representatives of humanitarian organisations and the recruitment of child soldiers.
Both parties – the government in Colombo and the Tamil Tigers – accuse each other of being responsible for breaking the agreement. There is a risk of civil war breaking out as a result of the ever-intensifying clashes. Representatives of the UN peacekeeping mission were forced to withdraw from the country on the first of September because the Tamil Tigers were unable to guarantee security. The fact that the burgeoning conflict is hampering economic development by preventing aid from reaching the tsunami victims is particularly worrying.
Particular support must therefore be given implementation of the UN humanitarian aid plan to supplement the funding already earmarked. In the face of this spreading conflict, the international community must appeal to both sides to lay down their arms and start negotiations towards a settlement. Attacks which take their toll on innocent civilians on a daily basis can no longer be tolerated.
Ladies and gentlemen, as a member of our parliament’s delegation of Southern Asian countries, the loss of what has already been achieved in Sri Lanka is an ominous experience for me. The act of terror perpetrated by the Tamil Tigers on 15 June is very regrettable, as is the shooting of aid workers in Muturi by government forces.
In order to be trustworthy partners, the parties must be able to prevent such incidents. Respect for human rights and putting the wellbeing of the population above all else is the only way out of this impasse. The re-establishment of the ceasefire is now the most urgent task, but merely freezing the conflict is not a solution. As the head of parliament’s Moldova delegation, I sense that every day. The frozen conflict there – I refer to the illegal Transnistrian regime – has made Moldova the poorest country in Europe.
Despite the setbacks, the European Union must not lose sight of its long-term objectives. Adding the Liberation Tigers of Tamil Elam (LTTE) to the list of terror organisations was technically correct, but was the wrong step in practical terms. As a result, the Sri Lanka Monitoring Mission (SLMM) lost most of its capability. The European Union must do all in its power to ensure that talks in Sri Lanka are conducted using words, not bullets. This is in our power – it must be.
. The European Commission is deeply concerned at the growing violence which is seriously unravelling the ceasefire agreement and peace process in Sri Lanka. The intensification of hostilities between the Liberation Tigers of Tamil Eelam and the Sri Lankan army that has taken place over the last months is a matter of great concern. A full-scale war has to be avoided at all costs and parties must recommit to respecting the ceasefire agreement.
The Commission has repeatedly called on both parties to make the utmost effort to prevent a further escalation of violence and loss of life. The Commission and the co-chairs of the Tokyo Donor Conference on Sri Lanka have stated many times that violence is not the way to resolve the ethnic conflict in Sri Lanka. The suffering inflicted on innocent civilians is intolerable.
The European Commission is very concerned about the deteriorating human rights situation there. We share the concerns expressed in the draft resolution in relation to the recent violations and we are concerned about the climate of impunity and non-respect of human rights by both sides.
The Commission has been particularly shocked by the atrocious killing of 17 aid workers from the NGO 'Action Contre la Faim' and has urged the authorities in Sri Lanka to investigate these killings immediately and thoroughly and to give assurances that they will do everything possible to ensure a safe humanitarian space in the country. The recent call by President Rajapakse for an international independent commission – which we support – is a positive step which will have to be followed up by concrete action.
We continue to follow the situation in Sri Lanka very closely and welcome the interest shown by Parliament in this draft resolution with a view to encouraging both parties to ensure full respect for human rights.
These new developments are important for the European Union in its role as a co-chair of the Tokyo Donor Conference. A co-chairs' meeting will take place in Brussels on 12 September and the European Commission will take an active part in ensuring that a strong message is put across to both parties, urging them to commit to a peaceful negotiated resolution of the conflict and full respect for human rights.
– The debate is closed.
The vote will take place at the end of the debate.
– The next item is the debate on five motions for resolutions on North Korean asylum seekers, in particular in Thailand.(1)
. Mr President, over some 60 years of isolation, North Korea has developed a model of government and a lifestyle that is unlike virtually any other you will come across on this earth. It is also apparent that it thinks more about rocketry and atom bombs than about the production of sufficient food. Those people who have come to find such living conditions intolerable are in a trap, for the border with South Korea is still permanently closed off.
Its neighbour, China, offers them no more of a solution, since it sends all refugees back, no doubt to face severe punishment for their deviancy; of those who are sent back, nothing more is heard. That is why an alternative must be made available to those who want to escape. At present, they end up in poor countries such as Vietnam and Cambodia, but increasingly, too, in Thailand, which is much more prosperous and should be able to comfortably accommodate small numbers of people on a temporary basis.
Although their refugee status is recognised by the United Nations agency for refugees, the Thai Government, regrettably, regards them primarily as having crossed the Thai border illegally, the consequence being that, after all the misery they have already endured, they end up with a 30-day prison sentence plus a fine that is considerable in relation to their circumstances. What Thailand must do instead is to accommodate them properly and allow those who so wish passage through to South Korea or to any other country willing to welcome them.
We hope that Thailand will apply the standards that have generally been customary in Europe, at present, it has to be said, applied with little consistency, but nonetheless traditional. If Thailand wants to be a democracy – which, it has to be said, entails quite a few difficulties – then this is how it ought to treat these refugees.
. – Mr President, even before 1989, both Mr Deß and I were campaigners together against the Iron Curtain and against the division of Germany and Europe.
At that time, many thought we were pursuing an illusion, just as they believe today that the idea of Korean reunification is illusory. That does indeed seem to be the case when a firmly entrenched dictatorship – and one, moreover, with nuclear weapons at its disposal – is engaged in the brutal oppression of its people, but we will not desist from speaking up for a free and reunited Korea. Until such time as that comes to pass, however, we must offer protection to the people who are being persecuted there.
This, I believe, is where Thailand should hold fast to its own great tradition, which it first demonstrated decades ago in its handling of millions of Cambodians. People keep losing sight of the fact that most Cambodians were able to survive the Khmer Rouge terror simply because Thailand – albeit with European help, but it was Thailand's doing – afforded them aid and protection, and if it was possible to do that for millions of Cambodians, it also ought to be possible to do the same thing for a few thousand North Koreans persecuted by Communism. It is with this in mind that my group endorses this resolution.
Mr President, there is no doubt that there are still two Communist dictatorships in existence. By their very nature, Communist regimes can be nothing other than dictatorships. I refer to Cuba and North Korea. The world must do everything in its power to eliminate both of these Communist regimes.
Today we are discussing the plight of refugees from North Korea. They are not economic migrants. We are perfectly well aware that countries often wish to protect themselves against economic migrants. The return of economic migrants, however painful, just means returning them to their unfortunate economic situation. Returning political refugees, however, exposes them to the worst possible danger. Consequently, the first thing the international community ought to do is to prevent even a single refugee from being returned to North Korea. The fate that awaits them there is so cruel that it defies the imagination. That should be the foremost aim of all of our activities.
. – This is one of the worst dictatorships in the world, one that threatens the whole world with its nuclear programme, and that has managed to turn the country into one huge concentration camp.
Against this backdrop, I fervently hope, along with Mr Posselt, and the rest of us, of course, that the border will cease to exist and that North Korea will cease to exist in its current form, yet we cannot wait for that to happen before offering the highest expression of our solidarity with the refugees from North Korea.
We therefore urge the Thai authorities to show a minimum of justice, humanity and dignity, not to criminalise the victims of a brutal dictatorship and to offer all the help they can. We also call on the European institutions to cooperate in these efforts to help the North Korean refugees.
Mr President, Commissioner, ladies and gentlemen, this in fact concerns a very serious episode, which is a sign of an extremely far-reaching situation, as my fellow Members have already pointed out and as the text of the resolution makes clear. All that remains, therefore, is for me to ask the Commissioner, Vice-President Frattini, for a way, a chance, to raise the issue, in particular at the Asia-Europe Meeting (ASEM) summit.
The problem concerns North Korea, Thailand too of course, obviously ourselves as the European Union, and the UN High Commissioner for Refugees. I have the impression – I do not know what the Commissioner thinks – that the UN High Commissioner for Refugees tends all too often to be afraid of adopting positions regarding that part of the world, and elsewhere, that might prove to be – how can I put it? – political, as in the case of the minorities in Vietnam, for instance. In addition, there are many other cases in which the UN seems hesitant to guarantee or provide assurances that refugee status will be effectively respected, because it is afraid that that might be taken badly by governments or regimes in the area.
The European Union can play an important role in this matter to encourage the international institutions and the UN in particular, so as to guarantee, grant and allow refugee status where the conditions for it exist. Obviously, in the case of North Korea, I agree with what my fellow Members said earlier: this migration is clearly not merely economic, but the result or product of one of the worst and most violent dictatorships still remaining on the face of the planet.
. Mr President, North Korea has rapidly come to be symbol of an anachronistic, backward-looking communist state. The sharp deterioration in standards of living that has ensued and the unbearable repression of its people by the increasingly brutal totalitarian regime have in recent years caused tens of thousands of North Koreans to flee their home country in search of a kinder destiny.
Thailand, in particular, has become a major transit destination for North Korean refugees. Sadly, we have recently seen unacceptable treatment of North Korean asylum seekers by the Thai authorities, with arrests, heavy fines, imprisonment and repatriation. Such conduct runs contrary to the otherwise much-envied Thai tradition of hospitality and violates Thailand’s obligations under the 1951 Convention relating to the Status of Refugees.
We call upon the Government of Thailand to show proper respect for the rights of North Korean asylum seekers and to collaborate fully with the United Nations High Commissioner for Refugees. In addition, we call upon the Council and Commission to monitor closely the situation of North Korean refugees.
. – Mr President, North Korea has one of the world’s most repressive regimes. This prison state is, as far as we can tell, run in the worst Stalinist tradition, with starvation, terror and indoctrination. We read of horrors of the past regimes of Pol Pot and Stalin and it haunts me to think that the same situation exists in North Korea today.
Understandably, people risk their lives to escape. If thousands have escaped, how many more thousands have died trying? Most people in North Korea qualify for the UN status of ‘persons of special concern’. If they manage to escape they must be given help and given the protection they need. Thailand experienced the world’s solidarity only recently after the tsunami. It must show that same solidarity by not harassing North Koreans who struggle to its borders, but Thailand must be helped to bear this burden by others.
The EU and European nations must be willing to give shelter and resources, too. Might I remind this House that after the Second World War we from the countries of Western Europe allowed Polish soldiers from German prisoner-of-war camps to be returned and fed to Stalin, who consumed them instantly, or slowly in Siberian gulags. In the dire situation of North Korea, we are being given an opportunity to make amends for the terrible wrong done to Poland’s prisoners. In helping the North Korean asylum seekers, by keeping them from being returned to North Korea for imprisonment, forced labour or liquidation, we will be paying an old debt and making the right decision.
– Mr President, this is not the first time we have dealt with the issue of North Korea, and unfortunately I have to say with regret that in recent years little has changed for the better in that country. Human rights continue to be violated on a large scale.
Today we are debating the issue of refugees, who are forced by hunger and repression in their own country to take the most difficult decision in a person’s life, which is to flee their homeland, often risking their lives. Thailand in particular is becoming a transit centre for many of them, but the authorities there, who have good relations with Korea, wish to apply the law on illegal immigrants to these people, and indeed do so.
I appeal to the government of Thailand, which is known for its hospitality, not to return these refugees to their homeland, thereby exposing them and their families to incommensurable persecution, but to send them to another country.
Do not allow these people to fall prey to the regime.
. Mr President, you know very well the sad story of the many North Koreans seeking asylum, and the latest case is now in Thailand.
The Commission deeply regrets that these refugees were not treated in accordance with international humanitarian law and urges the Thai authorities to respect the principle of non-refoulement, as they usually do, and to ensure safe passage to a third country where the refugees can be resettled. We hope that ongoing discussions between Thailand, the South Korean authorities and the UN High Commissioner for Refugees will result in the transfer of these persons to South Korea or another third country in the coming days. In this context, I would also like to highlight that the situation of the H’mong refugees from Laos living in Thailand is of great concern.
For North Koreans, asylum-seeking is the symptom and not the cause of an issue which is quite well known, namely, the undemocratic regime in the Democratic People’s Republic of Korea, with widespread poverty, the collapse of the economy and human rights concerns.
The European Union has an engagement policy with North Korea involving humanitarian aid, some EUR 345 million of European assistance since 1995, and people-to-people contacts and director-level Troika contacts, including on human rights. A Human Rights resolution was adopted by the United Nations in November 2005. This dealt, among other things, with the return of North Korean nationals to their country. The resolution angered the North Koreans, who suspended the humanitarian aid, which was only resumed a few months ago.
The European Union will continue with its support for the six-party talks and with its engagement policy in an attempt to obtain practical improvements and treat the cause of the problem.
I can assure you, on behalf of my colleague Mrs Ferrero-Waldner, that the Commission will also continue to follow events involving the refugees in Thailand closely, in the context – as Mr Cappato has just said – of EU-Asia dialogue.
– The debate is closed.
The vote will take place at the end of the debate.
– The next item is the debate on five motions for resolutions on Zimbabwe.(1)
. – Ladies and gentlemen, Zimbabwe is the former Southern Rhodesia. The regime in power in the country is regarded throughout Europe as a hard-line dictatorship. After the handover of power to the current rulers, farmers were quickly driven out of the old farms, and the country is constantly teetering on the brink of famine. The Mugabe Government therefore invited the white descendents of the colonialists back onto the land and returned the farms to them, and the situation improved rapidly. Today people are once again gradually being driven out, and even killed, although the government has not even begun training farm workers how to farm in a rational way. Similarly, there is no support for cooperatives or for buying adequate equipment. These are the main problems facing the economy.
The motion for a resolution addresses the political problems and contains a number of unsatisfactory and somewhat debatable proposals. I strongly object to the ridiculous challenge issued to South Africa to boycott Zimbabwe at the FIFA World Cup. Perhaps this is not intended to be taken seriously? I also fail to understand why, in supporting point D, the authors say that the main political opposition unfortunately split in October 2005 into two factions. If this observation lays the blame for something at Mugabe’s door, I do not understand the substance of the accusation. If we really wish to make fools of ourselves, we can call on the local shamans to dry up the rivers and make the Victoria falls disappear.
I should like to make one further remark, about point 5. In some EU Member States, the turnout for elections has also been extremely low. Do we not acknowledge the legitimacy of the elected representatives, Members of Parliament, senators and some of our fellow MEPs? I must say that I am genuinely shocked by this point in the resolution. The Confederal Group of the European United Left/Nordic Green Left will abstain from voting on the adoption of the resolution.
I shall conclude with a question for the Commissioner. Commissioner, how do we support the South African Government, which we are calling on to improve the treatment of refugees from Zimbabwe?
. Mr President, for over six years, Parliament has consistently called for robust action to effect change for the better in Zimbabwe, but we continue to witness the desperate plight of millions of ordinary Zimbabwean people. They suffer on a daily basis from intense political oppression, a collapsed economy and shortages of vital food, water and medical supplies. The United Nations World Food Programme expects to dispense aid to almost four million malnourished people this year – over one third of the population.
HIV/Aids has had a devastating effect on the country, with one in five adults being HIV positive and over one million children orphaned through the loss of their parents from Aids. Unemployment afflicts 70% of the population. Zimbabwe’s political and economic fortunes are at their lowest point in its 26-year history as an independent nation. Action taken by the international community has been at best lukewarm and lacked the commitment necessary to have a real impact on the situation in Zimbabwe.
South Africa should be at the forefront of international efforts to pressure the Mugabe regime into making democratic concessions, but I am afraid quiet diplomacy by President Mbeke has achieved nothing tangible. Through its provision of electricity, maize and credit, South Africa could exert enormous leverage on the Mugabe regime. It has not done so.
Now we see a resurgence of Chinese interest in many parts of Africa, including Zimbabwe. The Chinese Government seems to have no inhibitions about bolstering tyrannical regimes and supplying them with weapons of oppression in exchange for access to natural resources. I see little evidence of diplomatic effort by the EU or by the governments of Member States to close down those international sources of support that keep Mugabe in power. The EU has been less than robust in strictly implementing its own sanctions regime. No wonder Mugabe takes none of this seriously.
If the international community is serious about tackling the appalling conditions in Zimbabwe, then the United Nations Security Council should urgently investigate the situation in that country. Unless we give greater priority to Zimbabwe, the Mugabe regime will stagger on until the point where Zimbabwe fails completely, unable to revive itself without immense international assistance. Action now by the international community could help avert this situation.
. Mr President, this is not the first time that we have debated a resolution on Zimbabwe, but I have to admit that there have been those we have discussed, the content of which has been better than this.
Not least in our cooperation with the ACP states, the lack of democracy and the massive violations of human rights in Zimbabwe, along with the grave economic crisis and the food shortages, unemployment and hyperinflation that go hand in hand with it, have frequently occasioned criticism and debate. When one considers all the problems of a country that was once known as the ‘breadbasket of Africa’, one cannot do other than speak of the many courageous people who, in an atmosphere of heavy-handed oppression, are bold enough to keep on denouncing the abuses that go on.
In adopting resolutions, our aim should be to stiffen the sinews of these very people who are fighting for freedom, democracy and development. The impression I get from some parts of today’s resolution is that it will not do that, and I see it as simply wrong-headed to make reference, in a resolution on a matter of urgent importance, to a World Cup that is to be held in 2010.
With effect from 13 September – which really does make this a matter of urgency – widespread, indeed nationwide, demonstrations are to be held, organised by the trade unions and other organisations, to draw attention to the mounting misery of the people and demand minimum wages above poverty level and social responsibility on the part of the government. President Mugabe has already made it known that every one of these demonstrations will be suppressed.
It is important that we should ensure that these peaceful protests, which highlight the dreadful conditions under which the country’s people live, should be allowed to take place without harassment on the part of the police, and I would point out to the Commissioner that we should give some thought to how we, bearing in mind the structures existing in the region, might manage to send observers to guarantee the right to freely express opinions and to demonstrate.
Mr President, Zimbabwe is an example of how the ugly side of decolonisation can prevail. As the previous speaker just said, there was a time when Southern Rhodesia or today’s Zimbabwe was the bread-basket of a large part of Africa. Today it is not even in a position to feed its own people.
We have seen these negative sides of decolonisation in many countries, particularly African countries, where the transfer of power into the hands of irresponsible and evil political forces has resulted in the most unfortunate consequences for states that were supposed to rejoice in their freedom from colonial power. Instead, their own inhabitants have been condemned to perdition. The present proposal by the Zimbabwean leader to return farms to their former owners clearly comes too late, and fails to inspire the slightest confidence.
I believe that we should devote all our efforts to providing humanitarian and educational aid, because I really cannot see any other way out of the situation or any other possible course of action.
. Mr President, the political crisis and human rights situation in Zimbabwe is still a serious and alarming issue. To this we must add the deterioration in living conditions and the growing poverty. I would like to focus in particular, however, on a specific aspect which is also being raised and which furthermore is a topical issue that we often discuss during these urgent debates: freedom of expression.
Just yesterday we were talking about China and lamenting the current high degree of governmental control of the media, in particular the Internet. It appears that Zimbabwe has taken its inspiration from the Chinese formula in drawing up its own law on the blocking of communications, and that is happening within the context of a legislative system that is already highly restrictive in terms of freedoms.
China is a great inspiration in this regard, since, as Human Rights Watch stated in a recent report, the Chinese system of control, known as the ‘Great Firewall’, is the most advanced system of this kind in the world.
According to the Zimbabwean law, the army, the intelligence services, the police and even the office of the President will be able to control and intercept electronic mail, listen to telephone conversations and censor the Internet, all without the need for a legal mandate. This would affect the relationship between doctors and their patients, for example, between lawyers and their clients and between journalists and their sources, and it would undoubtedly pose a huge risk to privacy, to NGOs and to people working to promote human rights.
For all of these reasons, I believe that it is our duty to call for the withdrawal of that law. I would like, however, to make it very clear that my concern in this regard does not relate solely to Zimbabwe, nor exclusively to China. We must see this concern as a universal one and we must be alert, both with regard to the countries I have mentioned and, for example, with regard to the United States and the European Union itself.
Respect for freedom of expression and the right to privacy must be fundamental elements of any modern society. Today we are talking about Zimbabwe but, I would emphasise, this is an issue that we must not consider solely in relation to that country.
. Mr President, a grave and long-standing humanitarian, political and economic crisis sadly continues to torment this former British colony, with no sign or hope of an early improvement forthcoming. The inefficient and corrupt governing regime led by Robert Mugabe continues to oppress the people, and harassment of political opponents, trade union activists, farmers, human rights organisations, journalists and the judiciary is still widespread.
We call upon the Government of Zimbabwe to start demonstrating the necessary respect of international conventions and human rights and to guarantee the independence of the judiciary. Furthermore, we are of the opinion that an important step towards saving the country from an even worse future is for Mr Mugabe finally to relinquish power as soon as possible. Such an action, facilitated by the opening of positive transitional negotiations between Zanu-PF, MDC parties and other opposition movements will, we feel, bring about the much-needed revival of the society, politics and economy of Zimbabwe and bring peace and prosperity to its people in their traumatic transition from British colonisation to independence and freedom.
. – Mr President, one thing that has remained constant in this House throughout all the years that I have been a Member of it has been the debates on Zimbabwe and its constantly worsening social, economic and political conditions. Appeals to Mugabe have proved no more effective than calling on his country’s neighbours – South Africa in particular – to commit themselves more to doing something about it, and the action we in the EU have taken has not made much of an impact on those it was meant to affect.
How do things stand? According to estimates, some two million people have fled to neighbouring countries, and most are living in them illegally. The so-called ‘Operation Restore Order’ alone had the effect of – in the truest sense of the word – uprooting 700 000 people; four million people do not have enough to eat; unemployment stands at 70%, and the inflation rate is the highest in the world. One effect of the forced resettlements is that the fight against AIDS is being made more difficult, with 3 200 people a week dying of it. There is now as much legislation on the control and oppression of the people as there was before independence.
What can we do? We can see to it that the international agencies operating on the ground on behalf of the UN give aid directly to the people wherever possible; we can ensure that the Red Cross can continue its work with the minimum of interference.
What I want – and I say this to the Commission in particular – is for us also to give aid under the Budget heading of the European initiative for democracy and human rights to Zimbabwean civil society, to the many courageous people there, be it in the trade unions, in the human rights organisations, in the churches or in the independent media. Let us ask the Chinese with whom in Zimbabwe they want to have long-term dealings – with the government or with the people? – and let us take every opportunity to tell our South African partners in dialogue that they, through their failure to act, are neither making things easier for themselves nor doing the people of Zimbabwe any kind of service.
–Mr President, in recent years we have witnessed the deterioration of the political, social and health situation in Zimbabwe.
Mr Mugabe’s political dictatorship has gone hand in hand with social disaster in Zimbabwe. The Muramba-tsvina operation has left some 700 000 individuals homeless. About four million people in Zimbabwe are currently threatened by starvation and increasing numbers are being affected by AIDS. The result is a situation where over 3 000 people are dying every week in that country. Recent moves by Mr Mugabe’s regime to try and control the Red Cross are a particular cause for concern.
At this juncture, the House should focus on the activities of trade unions in Zimbabwe, and in particular on the protests that the trade unions will be holding in the coming weeks. The trade unions in Zimbabwe deserve our particular support.
. Mr President, the dreadful self-inflicted situation in Zimbabwe needs no reiteration in this House. It shows the limits of our power. To cut off aid would hit only the most vulnerable and yet that is the only real leverage we have in this House over the Zimbabwe regime.
Can we find other means? With regard to that I would refer to paragraph 8 of the motion for resolution, suggesting excluding Zimbabwe from the 2010 World Cup. I would suggest, unlike my colleagues, that it is a good idea. I would be grateful to hear the Commission’s views on that.
We saw this week the fraternity and friendship that emanates from international football. My team – Scotland – was in Lithuania recently and I have no doubt a number of friendships were made. However, participation is a privilege, not a right. Exclusion from the 2010 World Cup would underline international disgust with Mr Mugabe’s regime without hurting the people of Zimbabwe, and yet it would be noticed throughout that football-mad country. It strikes me as a positive and useful idea. I would be grateful to hear the Commissioner’s view on it.
Mr President, ladies and gentlemen, the harrowing state of human rights in Zimbabwe has been, as we all are aware, for some time an issue of pressing concern and this is not the first time that it has been on this House’s agenda. For how many years now has the Marxist dictator Mugabe been carrying on with his racist policies against his country’s white farmers? He is getting away with a policy of ethnic cleansing, the principal victims of which are the overwhelming majority of Zimbabwe’s black population.
Zimbabwe was, after all, an agricultural country at one stage, and one that was among the few south of the Sahara capable of exporting its agricultural produce. Mugabe, in his madness, has reduced his people to a state of misery. Agriculture is collapsing and famine is becoming widespread.
It is high time for effective action to be taken against him. In the same way as was Liberia’s Charles Taylor, Mugabe must be treated by the international community as one who has committed crimes against humanity and must be called to account for them. Africa is another place where policy must not be carried on with double standards.
Mr President, it appears that, as time goes by, the European Union is becoming more and more ineffectual where certain dictatorships are concerned.
It is a great pity that a wonderful country like Zimbabwe has been allowed to deteriorate into its current state while, except for the few measures we have taken to combat the dictatorship of Mr Mugabe, we look on. We talk about what is happening and perhaps restrict the travel arrangements of the perpetrators and their immediate families, and then think we are doing something to help those who are feeling the brunt: not only the whites but also a sizeable faction of native black Zimbabweans. It is about time we stood up and really started to act rather than just talk.
Mr President, our Austrian colleague is right in saying this is not the first time we are discussing Zimbabwe in this House. It has become something of a never-ending story, and in many respects Zimbabwe is a world record-beater with 70% unemployment, the highest rate of inflation in the world, 3 200 deaths from AIDS each week, and the lowest voter turnout in the world, namely 15%.
Four million people in that country are threatened with starvation. The situation is a challenge for the whole world, including the European Union. I hope that this time we will go beyond mere words, and I agree with what Mr Rueda, our Spanish colleague, said recently about not applying double standards. By all means refer to Zimbabwe, but go further than that because fundamental human rights are also being violated in other countries and we have to constantly avoid such double standards. It is a good thing that the House is debating this issue again, but let us hope it is for the last time.
Mr President, ladies and gentlemen, the European Commission is following events in Zimbabwe very closely and we are increasingly concerned at the deterioration of the political situation and, above all, the economic and social situation, which affects the people: civilians, citizens.
Based on the situation that we see today, since the Zimbabwe Government has taken no suitable measures – no measures at all – to seriously address the democratic crisis, the protection of rights and the tragic economic crisis, any possible easing or lifting of the measures adopted by the EU in relation to Zimbabwe is out of the question. In other words, we will not discuss it at all.
The European Union is not changing its attitude towards Zimbabwe, and its firm stance has recently been reasserted by my colleague Louis Michel in his contacts with the government authorities in Zimbabwe. He emphasised that the Commission remains absolutely committed to playing an active role in trying to break the stalemate. At the same time, we cannot waive any of the conditions that we have imposed, especially the resumption of democratic rules for the citizens’ daily lives. What was said confirms our concerns.
I listened carefully and with great interest to the idea of excluding Zimbabwe from the football World Cup in 2010. You all know that a similar decision is being adopted by FIFA but, having said that, I personally think it is an idea worth taking seriously and discussing with the Member States and the International Federation. I cannot say today whether the outcome will be what certain Members here are hoping, but I can say that I shall inform my fellow Commissioners Louis Michel and Mrs Ferrero-Waldner of this idea: the matter deserves to be taken very seriously.
There is certainly another aspect: as I said earlier, Europe hopes that Zimbabwe will return to a path of restoring the conditions for democratic life and economic progress. We are of course ready to point out certain routes to follow, in the context of the priorities of the 10th European Development Fund programme, for instance, within which there are specific possibilities, but we must not fail at this point to impose a very clear condition on Zimbabwe: unless it seriously embarks on the road to democracy, we cannot alter our firm stance.
At the same time, the Commission is maintaining a very close dialogue with Zimbabwe’s neighbours, particularly the members of the Southern African Development Community and the South African Government. I agree with what I have heard: we shall be increasingly active in calling on these neighbouring countries to do even more.
We support the United Nations initiatives and, in my view, it is very important for respected African Heads of State or Government to put pressure on the Zimbabwe Government to improve the political and humanitarian situation at last and to pave the way for national reconciliation.
In the meantime, we are worried about the people. Obviously, while our attitude towards the Zimbabwe Government is one of absolute firmness, we need to worry about providing direct assistance to the people, who are not to blame for a regime that deprives them of their freedom and also of their livelihoods. I can confirm that Louis Michel intends to continue supporting and also funding projects concerning socio-economic sectors, medical assistance and the role of organisations on the ground. I would point out that the role of the Red Cross must certainly be facilitated and encouraged, as must projects promoting governance, democratisation, respect for human rights and the rule of law. In our opinion, direct assistance to the people of Zimbabwe needs to continue in all these areas.
– The debate is closed.
The vote will take place immediately.
– The next item is voting time.
Mr President, I would like to move a substitute wording, namely:
To replace ‘commission to inquire into recent killings, disappearances and abductions’ by the correct wording ‘independent group of eminent persons as observers of investigations into abductions, disappearances and extrajudicial killings’.
I believe that is the correct technical term that should be used at this point.
– I believe that the text expresses it wrongly when it says: ‘delete two times the words ’. This is actually no more than an editorial amendment.
Mr President, I should like to change the last phrase of our amendment to read as follows: 'Consideration can be given to lifting proscription if there is an effective cease-fire, an end to terrorism and resumption of serious negotiations on a constructive basis.' That would replace the last phrase that appears in the amendment at the moment.
Mr President, this is a technical amendment. I am advised that the final part of Amendment 5, which refers to the fact that ‘… Commissioner Ferrero-Waldner shares this concern’ would read better as ‘… this is a view shared by many international bodies’.
– Mr President, it has just come to my notice that, although the Chairman of the Executive Council of the African Union – in other words, the executive or governmental side – is listed among those to whom the resolution on Zimbabwe is addressed, we have omitted to include the Pan-African Parliament among them. Since we are currently seeking to establish contact with them, I would like to move an oral amendment to the effect that the Pan-African Parliament be added to the list.
– That concludes voting time.
– I declare the session of the European Parliament adjourned.